Exhibit 10.1

 

 

 

AGREEMENT AND PLAN OF MERGER

 

 

 

By and Among

 

 

 

PRIME MEDICAL SERVICES, INC.,

 

 

 

ABC MERGER, INC.

 

 

 

and

 

 

 

MEDSTONE INTERNATIONAL, INC.

 

 

 

Dated as of November 11, 2003

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I THE MERGER

   1

1.1

  

The Merger

   1

1.2

  

Effective Time of the Merger

   1

1.3

  

Tax Treatment

   1

ARTICLE II THE SURVIVING CORPORATION

   2

2.1

  

Certificate of Incorporation

   2

2.2

  

Bylaws

   2

2.3

  

Directors and Officers

   2

ARTICLE III CONVERSION OF SHARES

   2

3.1

  

Conversion of Capital Stock

   2

3.2

  

Surrender and Payment

   3

3.3

  

Stock Plans; Convertible Securities

   5

3.4

  

No Fractional Shares

   5

3.5

  

Dissenter’s Rights

   5

3.6

  

Closing

   6

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF TARGET

   6

4.1

  

Organization and Qualification

   6

4.2

  

Capitalization

   7

4.3

  

Authority

   8

4.4

  

Consents and Approvals; No Violation

   8

4.5

  

Target SEC Reports

   9

4.6

  

Financial Statements

   10

4.7

  

Absence of Undisclosed Liabilities

   10

4.8

  

Absence of Certain Changes

   10

4.9

  

Taxes

   11

4.10

  

Litigation

   12

4.11

  

Employee Benefit Plans; ERISA

   13

4.12

  

Environmental Liability

   15

4.13

  

Compliance with Applicable Laws

   16

4.14

  

Insurance

   17

4.15

  

Labor Matters; Employees

   17

4.16

  

Permits

   18

4.17

  

Material Contracts

   18

4.18

  

Required Stockholder Vote or Consent

   19

4.19

  

Proxy/Prospectus; Registration Statement

   19

4.20

  

Intellectual Property

   19

4.21

  

Hedging

   19

4.22

  

Brokers

   19

4.23

  

Tax-Free Reorganization

   20

4.24

  

Fairness Opinion

   20

4.25

  

Takeover Laws

   20 4.26   

Fairness Opinion

   21



--------------------------------------------------------------------------------

ARTICLE V REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB

   22 5.1    Organization and Qualification    22 5.2    Capitalization    23
5.3    Authority    24 5.4    Material Contracts; Consents and Approvals; No
Violation    24 5.5    Parent SEC Reports    25 5.6    Parent Financial
Statements    26 5.7    Absence of Undisclosed Liabilities    26 5.8    Absence
of Certain Changes    26 5.9    Taxes    27 5.10    Litigation    27 5.11   
Environmental Liability    28 5.12    Compliance with Applicable Laws    29 5.13
   Labor Matters    29 5.14    Required Stockholder Vote or Consent    29 5.15
   Proxy/Prospectus; Registration Statement    29 5.16    Brokers    30 5.17   
Healthcare Laws    30

ARTICLE VI CONDUCT OF BUSINESS PENDING THE MERGER

   31 6.1    Conduct of Business by Target Pending the Merger    31 6.2   
Conduct of Business by Parent Pending the Merger    34

ARTICLE VII ADDITIONAL AGREEMENTS

   34 7.1    Access and Information    34 7.2    Acquisition Proposals    35 7.3
   Directors’ and Officers’ Indemnification and Insurance    36 7.4    Further
Assurances    37 7.5    Expenses    37 7.6    Cooperation    38 7.7    Publicity
   38 7.8    Additional Actions    38 7.9    Filings    38 7.10    Consents   
38 7.11    Stockholders’ Meetings    38 7.12    Preparation of the
Proxy/Prospectus and Registration Statement    39 7.13    Stock Exchange Listing
   40 7.14    Notice of Certain Events    40 7.15    Affiliate Agreements; Tax
Treatment    40 7.16    Stockholder Litigation    41 7.17    Employment
Agreements and Severance Agreements, Non-Competition Agreement    41 7.18    Tax
Structure Not Confidential    41 7.19    Qualify Subsidiary to Do Business    41



--------------------------------------------------------------------------------

ARTICLE VIII CONDITIONS TO CONSUMMATION OF THE MERGER

   41

8.1

  

Conditions to the Obligation of Each Party

   41

8.2

  

Conditions to the Obligations of Parent

   42

8.3

  

Conditions to the Obligations of Target

   42

ARTICLE IX SURVIVAL

   43

9.1

  

Survival of Representations and Warranties

   43

9.2

  

Survival of Covenants and Agreements

   43

ARTICLE X TERMINATION, AMENDMENT AND WAIVER

   44

10.1

  

Termination

   44

10.2

  

Effect of Termination

   45

ARTICLE XI MISCELLANEOUS

   47

11.1

  

Notices

   47

11.2

  

Entire Agreement

   48

11.3

  

Assignment; Binding Effect; Third Party Beneficiaries

   48

11.4

  

Severability

   48

11.5

  

Interpretation

   48

11.6

  

Counterparts; Effectiveness

   48

11.7

  

Governing Law

   48

11.8

  

Attorneys’ Fees

   49

11.9

  

Disclosure Schedules

   49

11.10

  

Amendments and Supplements

   49

11.11

  

Construction.

   49

11.12

  

Extensions, Waivers, Etc.

   49

11.13

  

Enforcement.

   50



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

Term    Section    Term    Section

Agreement

  

Preamble

  

proceeding

  

7.3(a)

Ancillary Agreements

  

4.3

  

Proxy/Prospectus

  

4.19

Audit

  

4.9(h)

  

Registration Statement

  

4.19

Closing

  

3.6

  

Retention Bonuses

  

6.1(g)

Closing Date

  

3.6

  

Securities Act

  

4.4(b)

Code

  

Preamble

  

SEC

  

4.5

Confidentiality Agreement

  

7.1

  

Severance Package Table

  

4.11(h)

Contract Employees

  

4.11(h)

  

SSA

  

4.26(a)

Customary Post-Closing Consents

  

4.4(b)

  

Stock Certificate

  

3.1(b)

D&O Insurance

  

7.3(c)

  

Stock Consideration

  

3.1(b)

DGCL

  

1.1

  

Subsidiary

  

4.1(c)

de minimis Shares

  

3.1(b)

  

Surviving Corporation

  

1.1

Dissenting Shares

  

3.5

  

Target

  

Preamble

Dissenting Stockholder

  

3.5

  

Target Acquisition Proposal

  

7.2(a)

Effective Time

  

1.2

  

Target Benefit Plans

  

4.11(a)

Enforceability Exception

  

4.3

  

Target Breach

  

10.1(d)

Environmental Laws

  

4.12(a)

  

Target Shares

  

3.1(a)

ERISA

  

4.11(a)

  

Target Disclosure Schedule

  

4.1(a)

Exchange Act

  

4.4(b)

  

Target Employee Agreement

  

4.11(a)

Exchange Agent

  

3.2(a)

  

Target Employee

  

4.11(a)

Exchange Fund

  

3.2(a)

  

Target ERISA Affiliate

  

4.11(a)

Exchange Instructions

  

3.2(b)

  

Target Material Adverse Effect

  

4.1(c)

Exchange Ratio

  

3.1(b)

  

Target Material Contracts

  

4.17(a)

GAAP

  

4.6

  

Target Restricted Stock

  

3.3(b)

Governmental Authority

  

3.2(c)

  

Target Shares

  

3.1(a)

Hazardous Substances

  

4.12(b)

  

Target SEC Reports

  

4.5

Healthcare Law

  

4.26(a)

  

Target Special Meeting

  

7.11(a)

HIPAA

  

4.26(f)

  

Target Stock Options

  

3.3(a)

Indemnified Liabilities

  

7.3(a)

  

Target Stock Plans

  

3.3(a)

Indemnified Party

  

7.3(a)

  

Target Stockholders’ Approval

  

4.18

Intellectual Property

  

4.20

  

Tax Structure

  

7.18

Legacy Employee

  

4.11(a)

  

Tax Treatment

  

7.18

Liens

  

4.2(b)

  

Target Superior Proposal

  

10.1(h)

Market Price

  

3.1(b)

  

Target’s Employee Communication

  

6.1(m)

Merger

  

Preamble

  

Tax Authority

  

4.9(h)

Merger Consideration

  

3.1(b)

  

Tax Returns

  

4.9(h)

Merger Sub

  

Preamble

  

Taxes

  

4.9(h)

Parent

  

Preamble

  

Termination Date

  

10.1(b)

Parent Breach

  

10.1(c)

  

Termination Fee

  

10.2(b)

Parent Common Shares

  

3.1(a)

  

Transactions

  

3.6

Parent Disclosure Schedule

  

5.1

  

Voting Agreement

  

Preamble

Parent Material Adverse Effect

  

5.1(c)

  

WARN Act

  

4.15(c)

Parent Parties

  

Preamble

         

Parent SEC Reports

  

5.5

         

Parent Special Meeting

  

7.10(b)

         

Parent Stockholders’ Approval

  

5.14

         

PBGC

  

4.11(b)

         

PCBs

  

4.12(e)

         

Permits

  

4.16

         

Person

  

3.2(c)

         



--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

 

This Agreement and Plan of Merger (this “Agreement”) dated as of November 11,
2003, by and between Prime Medical Services, Inc., a Delaware corporation
(“Parent”), ABC Merger, Inc., a Delaware corporation and a wholly-owned
subsidiary of Parent (“Merger Sub,” and, together with Parent, the “Parent
Parties”) and Medstone International, Inc., a Delaware corporation (“Target”).

 

WHEREAS, the respective Boards of Directors of the Parent Parties and Target
deem it advisable and in the best interests of their respective corporations and
stockholders that Merger Sub merge with and into Target (the “Merger”) upon the
terms and subject to the conditions set forth herein, and such Boards of
Directors have approved the Merger; and

 

WHEREAS, concurrently with the execution and delivery of this Agreement, with
the approval of Target’s Board of Directors, Parent has entered into a voting
agreement with David V. Radlinski under which he has among other things agreed
to support the Merger upon the terms and conditions set forth therein
(collectively, the “Voting Agreement”); and

 

WHEREAS, for federal income tax purposes, it is intended that the Merger will
qualify as a reorganization under the provisions of Section 368(a) of the United
States Internal Revenue Code of 1986, as amended (the “Code”);

 

NOW, THEREFORE, in consideration of the premises and the representations,
warranties and agreements contained herein, the parties hereto agree as follows:

 

ARTICLE I

 

THE MERGER

 

1.1 The Merger. Upon the terms and subject to the conditions hereof, at the
Effective Time Merger Sub shall merge with and into Target and the separate
corporate existence of Merger Sub shall thereupon cease and Target shall be the
surviving corporation in the Merger (sometimes referred to herein as the
“Surviving Corporation”) as a wholly-owned subsidiary of Parent. The Merger
shall have the effects set forth in Section 259 of the Delaware General
Corporation Law (the “DGCL”), including the Surviving Corporation’s succession
to and assumption of all rights and obligations of Merger Sub and Target.

 

1.2 Effective Time of the Merger. The Merger shall become effective (the
“Effective Time”) upon the later of (i) the date of filing of a properly
executed Certificate of Merger relating to the Merger with the Secretary of
State of Delaware in accordance with the DGCL, and (ii) at such later time as
the parties shall agree and set forth in such Certificate of Merger. The filing
of the Certificate of Merger referred to above shall be made as soon as
practicable on the Closing Date set forth in Section 3.6.

 

1.3 Tax Treatment. It is intended that the Merger shall constitute a
reorganization under Section 368(a) of the Code.

 

1



--------------------------------------------------------------------------------

ARTICLE II

 

THE SURVIVING CORPORATION

 

2.1 Certificate of Incorporation. The Certificate of Incorporation of Target in
effect immediately prior to the Effective Time shall be the Certificate of
Incorporation of the Surviving Corporation at and after the Effective Time until
thereafter amended in accordance with the terms thereof and the DGCL.

 

2.2 Bylaws. The bylaws of Target as in effect immediately prior to the Effective
Time shall be the bylaws of the Surviving Corporation at and after the Effective
Time, and thereafter may be amended in accordance with their terms and as
provided by the Certificate of Incorporation and bylaws of the Surviving
Corporation and the DGCL.

 

2.3 Directors and Officers. At and after the Effective Time, the directors and
officers of the Surviving Corporation shall be as designated by Parent at the
time of Closing, until their respective successors have been duly elected or
appointed and qualified or until their earlier death, resignation or removal in
accordance with the Surviving Corporation’s Certificate of Incorporation and
bylaws and the DGCL.

 

ARTICLE III

 

CONVERSION OF SHARES

 

3.1 Conversion of Capital Stock. As of the Effective Time, by virtue of the
Merger and without any action on the part of the holders of any capital stock
described below:

 

(a) All shares of Common Stock of Target, par value $.004 per share (“Target
Shares”), that are held in Target’s treasury shall be canceled and cease to
exist and no cash, shares of Parent’s common stock, par value $.01 per share
(the “Parent Common Shares”), or other consideration shall be delivered in
exchange therefor.

 

(b) Subject to Sections 3.4 and 3.5, each issued and outstanding Target Share
(other than Target Shares treated in accordance with Section 3.1(a) or Target
Shares held by a Dissenting Stockholder) shall be converted into a fraction of
one Parent Common Share equal to the Exchange Ratio (the “Stock Consideration”).
The “Exchange Ratio” is a fraction, the numerator of which is $5.00 and the
denominator of which is the Market Price. “Market Price” means the average of
closing prices of a Parent Common Share on the NASDAQ National Market, as
reported in The Wall Street Journal, for the 30 consecutive trading days
immediately preceding the third trading day before the Closing. All such Target
Shares, when so converted, shall no longer be outstanding and shall
automatically be retired and shall cease to be outstanding, and the holder of a
certificate (“Stock Certificate”) that, immediately prior to the Effective Time,
represented Target Shares shall cease to have any rights with respect thereto,
except the right to receive, upon the surrender of such Stock Certificate in
accordance with Section 3.2: (i) the applicable Stock Consideration, (ii)
certain dividends and other distributions under Section 3.1(e), and (iii) cash
in lieu of fractional Parent Common Shares under Section 3.4 (the “de minimis
Shares”), in each case without interest (collectively, the “Merger

 

2



--------------------------------------------------------------------------------

Consideration”). Notwithstanding the foregoing, if between the date hereof and
the Effective Time the Parent Common Shares or Target Shares shall have been
changed into a different number of shares or a different class, because of any
stock dividend, subdivision, reclassification, recapitalization, split,
combination or exchange of shares, the Exchange Ratio shall be correspondingly
adjusted to reflect such stock dividend, subdivision, reclassification,
recapitalization, split, combination or exchange of shares.

 

(c) As of the Effective Time, by virtue of the Merger and without any action on
the part of the holder of any Target Shares or any shares of capital stock of
Merger Sub, each share of common stock, par value $0.01 per share, of Merger Sub
issued and outstanding immediately prior to the Effective Time shall be
converted into and exchanged for one fully paid and nonassessable share of
common stock of the Surviving Corporation, and such converted shares,
collectively, will represent all of the issued and outstanding capital stock of
the Surviving Corporation.

 

(d) The Merger shall not affect any Parent Common Share issued and outstanding
immediately prior to the Effective Time.

 

(e) No dividends or other distributions declared or made after the Effective
Time with a record date after the Effective Time shall be paid to the holder of
any un-surrendered Stock Certificate with respect to the applicable Merger
Consideration represented thereby until the holder of record of such Stock
Certificate has surrendered such Stock Certificate in accordance with Section
3.2. Subject to the effect of applicable laws (including escheat and abandoned
property laws), following surrender of any such Stock Certificate, the record
holder of the certificate or certificates representing the Merger Consideration
issued in exchange therefor shall be paid without interest, (i) the amount of
dividends or other distributions with a record date after the Effective Time
theretofore payable with respect to Merger Consideration, and (ii) if the
payment date for any dividend or distribution payable with respect to Merger
Consideration has not occurred prior to the surrender of such Stock Certificate,
at the appropriate payment date therefor, the amount of dividends or other
distributions with a record date after the Effective Time but prior to the
surrender of such Stock Certificate and a payment date subsequent to the
surrender of such Stock Certificate.

 

(f) All Merger Consideration issued upon the surrender of Stock Certificates in
accordance with the terms hereof shall be deemed to have been issued in full
satisfaction of all rights pertaining to such Stock Certificates and the Target
Shares, and from and after the Effective Time there shall be no further
registration of transfers effected on the stock transfer books of the Surviving
Corporation of Target Shares which were outstanding immediately prior to the
Effective Time. If, after the Effective Time, Stock Certificates are presented
to the Surviving Corporation for any reason, they shall be canceled and
exchanged as provided in this ARTICLE III.

 

3.2 Surrender and Payment

 

(a) Parent shall authorize one or more transfer agent(s) reasonably acceptable
to Target to act as Exchange Agent hereunder (the “Exchange Agent”) with respect
to the Merger. At or prior to the Effective Time, Parent shall deposit with the
Exchange Agent for the

 

3



--------------------------------------------------------------------------------

benefit of the holders of Target Shares, for exchange in accordance with this
Section 3.2 through the Exchange Agent, the aggregate amount of Merger
Consideration payable in connection with the Merger (collectively, the “Exchange
Fund”). The Exchange Agent shall, pursuant to irrevocable instructions, deliver
the applicable Merger Consideration in exchange for surrendered Stock
Certificates pursuant to Sections 3.1 out of the Exchange Fund. Except as
contemplated by Section 3.2(d), the Exchange Fund shall not be used for any
other purpose.

 

(b) Promptly after the Effective Time, Parent shall cause the Exchange Agent to
send to each holder of record of Stock Certificates a letter of transmittal for
use in such exchange (which shall specify that the delivery shall be effected,
and risk of loss and title with respect to the Stock Certificates shall pass,
only upon proper delivery of the Stock Certificates to the Exchange Agent), and
instructions for use in effecting the surrender of Stock Certificates for
payment therefor in accordance herewith (together, the “Exchange Instructions”).

 

(c) If any portion of the Merger Consideration is to be paid to a Person other
than the registered holder of the Target Shares represented by the Stock
Certificate(s) surrendered in exchange therefor, no such issuance or payment
shall be made unless (i) the Stock Certificate(s) so surrendered have been
properly endorsed or otherwise be in proper form for transfer and (ii) the
Person requesting such issuance has paid to the Exchange Agent any transfer or
other taxes required as a result of such issuance to a Person other than the
registered holder or establish to the Exchange Agent’s satisfaction that such
tax has been paid or is not applicable. For this Agreement, “Person” means an
individual, a corporation, a limited liability company, a partnership, an
association, a trust or any other entity or organization, including any
governmental or regulatory authority or agency (a “Governmental Authority”).

 

(d) Any portion of the Exchange Fund that remains unclaimed by the holders of
Target Shares one year after the Effective Time shall be returned to Parent,
upon demand, and any such holder who has not exchanged such holder’s Stock
Certificates in accordance with this Section 3.2 prior to that time shall
thereafter look only to Parent, as a general creditor thereof, to exchange such
Stock Certificates or to pay amounts to which such holder is entitled pursuant
to Section 3.1. If outstanding Stock Certificates are not surrendered prior to
six years after the Effective Time (or, in any particular case, prior to such
earlier date on which any Merger Consideration issuable or payable upon the
surrender of such Stock Certificates would otherwise escheat to or become the
property of any governmental unit or agency), the Merger Consideration issuable
or payable upon the surrender of such Stock Certificates shall, to the extent
permitted by applicable law, become the property of Parent, free and clear of
all claims or interest of any Person previously entitled thereto.
Notwithstanding the foregoing, none of Parent, Target or the Surviving
Corporation shall be liable to any holder of Stock Certificates for any amount
paid, or Merger Consideration delivered, to a public official pursuant to
applicable abandoned property, escheat or similar laws.

 

(e) If any Stock Certificate is lost, stolen or destroyed, upon the making of an
affidavit of that fact by the Person claiming such Stock Certificate is lost,
stolen or destroyed and, if required by the Surviving Corporation, the posting
by such Person of a bond in such reasonable amount as Parent may direct as
indemnity against any claim that may be made against it with respect to such
Stock Certificate, the Exchange Agent shall issue in exchange for such

 

4



--------------------------------------------------------------------------------

lost, stolen or destroyed Stock Certificate the Merger Consideration in respect
thereof pursuant to this Agreement.

 

3.3 Stock Plans; Convertible Securities.

 

(a) At or prior to the Closing, and conditioned upon the occurrence of the
Closing, all outstanding employee or director stock options of Target (the
“Target Stock Options”) granted under the stock option plans of Target listed on
Section 3.3 of the Target Disclosure Schedule (collectively, the “Target Stock
Plans”) shall have been cancelled, exercised or terminated. In the case of
Target Stock Options for which the per share consideration payable upon exercise
thereof is less than $5, Target shall exercise diligent efforts to secure an
agreement to cancel (rather than exercise) such Target Stock Options from each
such option holder in return for a cash payment from Target as consideration for
such cancellation, which payment shall equal the difference between (i) $5
multiplied by the aggregate number of shares covered by such Target Stock
Option, and (ii) the aggregate exercise price for the Target Stock Option. All
cash payments made hereunder shall not exceed $260,000 in the aggregate. To the
extent required by the terms of any option, plan or agreement, Target shall
obtain the consent of each affected option holder to the cancellation of his or
her option(s). Target shall deliver written notice, not less than 15 days prior
to the Closing, to all holders of Target Stock Options (with copies to Parent)
notifying such holders that (i) all vesting and other conditions to exercise of
such Target Stock Options are accelerated, (ii) if unexercised prior to the
Closing, such Target Stock Options will automatically terminate in accordance
with Section 15(b) of Target’s 1997 Stock Incentive Plan, provided that such
acceleration and exercise may be conditioned upon the occurrence of the Closing,
and (iii) their Target Stock Options will be treated as set forth in this
Section 3.3(a).

 

(b) At the Effective Time, all remaining restrictions with respect to the Target
Restricted Stock shall expire and the Target Restricted Stock shall be treated
in accordance with Section 3.1(b). “Target Restricted Stock” means the shares of
Target restricted stock issued pursuant to Target Benefit Plans.

 

3.4 No Fractional Shares. No de minimis Shares shall be issued in the Merger and
fractional share interests (which remain held by any owner after applying
Section 3.1(b) to all of such owner’s Target Shares) shall not with respect to
such fractional shares entitle the owner thereof to vote or to any rights of a
stockholder of Parent. All holders of de minimis Shares shall be entitled to
receive, in lieu thereof, an amount in cash equal to such fraction times the
closing price of Parent Common Shares at the Effective Time.

 

3.5 Dissenter’s Rights. Notwithstanding anything in this agreement to the
contrary, Target Shares issued and outstanding immediately prior to the
Effective Time and held by a holder who has not voted in favor of the Merger and
who has delivered a written demand for appraisal for such shares in accordance
with Section 262 the DGCL (a “Dissenting Stockholder”) shall not be converted
into the right to receive the Merger Consideration as provided in Section 3.1,
unless and until such holder fails to perfect or effectively withdraws or
otherwise loses such holder’s right to appraisal under the DGCL. A Dissenting
Stockholder may receive payment of the fair value of the Target Shares issued
and outstanding immediately prior to the Effective Time and held by such
Dissenting Stockholder (“Dissenting Shares”) in

 

5



--------------------------------------------------------------------------------

accordance with the provisions of the DGCL, provided that such Dissenting
Stockholder complies with Section 262 of the DGCL. At the Effective Time, all
Dissenting Shares shall be cancelled and cease to exist and shall represent only
the right to receive the fair value thereof in accordance with the DGCL. If,
after the Effective Time, any Dissenting Stockholder fails to perfect or
effectively withdraws or otherwise loses such Dissenting Stockholder’s right to
appraisal, such Dissenting Stockholder’s Dissenting Shares shall thereupon be
treated as if they had been converted, as of the Effective Time, into the right
to receive the applicable Merger Consideration, without interest thereon. Target
shall give Parent (a) prompt notice of any written demands for appraisal,
withdrawals of demands for appraisal and any other instruments served under the
DGCL, and (b) the opportunity to participate in and direct all negotiations,
proceedings or settlements with respect to demands for appraisal under the DGCL.
Target shall not voluntarily make any payment with respect to any appraisal
demands for appraisal and shall not, except with Parent’s prior written consent,
settle or offer to settle any such demands.

 

3.6 Closing. The closing (the “Closing”) of the transactions contemplated by
this Agreement (the “Transactions”) shall take place at 10:00 a.m., local time,
on the business day (the “Closing Date”) on which all of the conditions set
forth in ARTICLE VIII are satisfied or waived, at the offices of Akin Gump
Strauss Hauer & Feld LLP, 300 West Sixth Street, Austin, Texas 78701, or at such
other date and time as Parent and Target shall agree.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF TARGET

 

Target represents and warrants to the Parent Parties as follows:

 

4.1 Organization and Qualification.

 

(a) Target is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, is duly qualified to do
business as a foreign corporation and is in good standing in the jurisdictions
set forth in Section 4.1(a) of the disclosure letter delivered by Target to
Parent contemporaneously with the execution hereof (the “Target Disclosure
Schedule”), which include each jurisdiction in which the character of Target’s
properties or the nature of its business makes such qualification necessary,
except in jurisdictions, if any, where the failure to be so qualified would not
result in a Target Material Adverse Effect (as defined below). Target has all
requisite corporate power and authority to own, use or lease its properties and
to carry on its business as it is now being conducted. Target has made available
to Parent a complete and correct copy of its certificate of incorporation and
bylaws, each as amended to date, and Target’s certificate of incorporation and
bylaws as so delivered are in full force and effect. Target is not in default in
any respect in the performance, observation or fulfillment of any provision of
its certificate of incorporation or bylaws.

 

(b) Section 4.1(b) of the Target Disclosure Schedule lists the name and
jurisdiction of organization of each Subsidiary of Target and the jurisdictions
in which each such Subsidiary is qualified or holds licenses to do business as a
foreign corporation or other organization as of the date hereof. Each of
Target’s Subsidiaries is an entity duly created, formed or organized, validly
existing and in good standing under the laws of the jurisdiction of its

 

6



--------------------------------------------------------------------------------

creation, formation or organization. Each of Target’s Subsidiaries is authorized
to conduct its business and is in good standing under the laws of each
jurisdiction listed for such Subsidiary in Section 4.1(b) of the Target
Disclosure Schedule, which includes each jurisdiction in which the character of
such Subsidiary’s properties or the nature of its business makes such
qualification necessary, except in jurisdictions, if any, where the failure to
be so qualified would not result in a Target Material Adverse Effect (as defined
in subsection (c) below). Each of Target’s Subsidiaries has the requisite power
and authority to own, use or lease its properties and to carry on its business
as it is now being conducted and as it is now proposed to be conducted. Except
as provided in Section 4.1(b) of the Target Disclosure Schedule, Target has made
available to Parent a complete and correct copy of the certificate of
incorporation and bylaws (or similar organizational documents) of each of
Target’s Subsidiaries, each as amended to date, and the certificate of
incorporation and bylaws (or similar organizational documents) as so delivered
are in full force and effect. No Subsidiary of Target is in default in any
respect in the performance, observation or fulfillment of any provision of its
certificate of incorporation or bylaws (or similar organizational documents).
Other than Target’s Subsidiaries, Target does not beneficially own or control,
directly or indirectly, 5% or more of any class of equity or similar securities
of any corporation or other organization, whether incorporated or
unincorporated.

 

(c) For this Agreement, (i) a “Target Material Adverse Effect” means any event,
circumstance, condition, development or occurrence causing, resulting in or
having (or with the passage of time likely to cause, result in or have) a
material adverse effect on the financial condition, business, assets,
properties, prospects or results of operations of Target and its Subsidiaries
taken as a whole; provided that such term shall not include effects that are not
applicable primarily to Target or result from conditions affecting the economy
generally; and (ii) ”Subsidiary” means, with respect to any party, any
corporation or other organization, whether incorporated or unincorporated, of
which (x) at least a majority of the securities or other interests having by
their terms voting power to elect a majority of the Board of Directors or others
performing similar functions with respect to such corporation or other
organization is directly or indirectly beneficially owned or controlled by such
party or by any one or more of the entities so owned or controlled by such
party, or by such party and one or more of its owned or controlled entities, or
(y) such party or any entity directly or indirectly beneficially owned or
controlled by such party is a general partner of a partnership or a manager of a
limited liability company.

 

4.2 Capitalization.

 

(a) The authorized capital stock of Target consists of 20,000,000 Target Shares,
par value $.004 per share. As of the date hereof, (i) 3,758,220 of Target Shares
were issued and outstanding (which figure excludes treasury shares), and (ii)
stock options to acquire 802,500 Target Shares were outstanding under all stock
option plans and agreements of Target and its Subsidiaries. All of the
outstanding Target Shares are validly issued, fully paid and nonassessable, and
free of preemptive rights. Except as set forth above or in Section 4.2(a) of the
Target Disclosure Schedule, and other than pursuant to this Agreement, there are
no outstanding subscriptions, options, rights, warrants, convertible securities,
stock appreciation rights, phantom equity, or other agreements or commitments
(including “rights plans” or “poison pills”) obligating Target to issue,
transfer, sell, redeem, repurchase or otherwise acquire any shares of its
capital stock of any class. Except as contemplated by the Voting Agreement,
there

 

7



--------------------------------------------------------------------------------

are no agreements, arrangements or other understandings with respect to the
right to vote any shares of capital stock of Target.

 

(b) Except as set forth in Section 4.2(b) of the Target Disclosure Schedule,
Target is, directly or indirectly, the record and beneficial owner of all of the
outstanding equity securities of each Target Subsidiary, there are no
irrevocable proxies with respect to any such securities, and no equity
securities of any Target Subsidiary are or may become required to be issued
because of any options, warrants, rights to subscribe to, calls or commitments
of any character whatsoever relating to, or securities or rights convertible
into or exchangeable or exercisable for, equity securities of any Target
Subsidiary, and there are no contracts, commitments, understandings or
arrangements by which Target or any Target Subsidiary is or may be bound to
issue additional equity securities of any Target Subsidiary or securities
convertible into or exchangeable or exercisable for any such equity securities.
Except as set forth on Section 4.2(b) of the Target Disclosure Schedule, all of
such equity securities Target owns are validly issued, fully paid and
nonassessable and are owned by it free and clear of all liens, mortgages,
pledges, security interests, encumbrances, claims or charges of any kind
(collectively, “Liens”).

 

4.3 Authority. Target has full corporate power and authority to execute and
deliver this Agreement and any ancillary agreements to which Target is or will
be a party (the “Ancillary Agreements”) and, subject to obtaining the Target
Stockholders’ Approval, to consummate the Transactions. The execution, delivery
and performance of this Agreement and the Ancillary Agreements to which Target
is or will be a party and the consummation of the Transactions have been duly
and validly authorized by Target’s Board of Directors, and no other corporate
proceedings on the part of Target are necessary to authorize this Agreement and
the Ancillary Agreements to which Target is or will be a party or to consummate
the Transactions, other than the Target Stockholders’ Approval. This Agreement
has been, and the Ancillary Agreements to which Target is or will be a party
are, or upon execution will be, duly and validly executed and delivered by
Target and, assuming the due authorization, execution and delivery hereof and
thereof by the other parties hereto and thereto, constitutes, or upon execution
and delivery by all parties will constitute, valid and binding obligations of
Target enforceable against Target in accordance with their respective terms,
except as such enforceability may be subject to the effects of bankruptcy,
insolvency, reorganization, moratorium and other laws relating to or affecting
the rights of creditors and of general principles of equity (the “Enforceability
Exception”).

 

4.4 Consents and Approvals; No Violation. The execution and delivery of this
Agreement, the consummation of the Transactions and the performance by Target of
its obligations hereunder will not:

 

(a) subject to receipt of the Target Stockholders’ Approval, conflict with any
provision of Target’s certificate of incorporation or bylaws or the certificate
of incorporation or bylaws (or other similar organizational documents) of any of
its Subsidiaries, in each case as amended;

 

(b) subject to obtaining the Target Stockholders’ Approval and filing of the
Certificate of Merger with the Secretary of State of Delaware, require any
consent, waiver,

 

8



--------------------------------------------------------------------------------

approval, order, authorization or permit of, or registration, filing with or
notification to, (i) any Governmental Authority, except for applicable
requirements of the Securities Act of 1933, as amended (the “Securities Act”),
the Securities Exchange Act of 1934 (the “Exchange Act”), state laws relating to
takeovers, if applicable, state securities or blue sky laws, except as set forth
in Section 4.4(b) of the Target Disclosure Schedule and except for approvals
that are ministerial in nature and are customarily obtained from Governmental
Authorities after the Effective Time in connection with transactions of the same
nature as are contemplated hereby (“Customary Post-Closing Consents”) or (ii)
except as set forth in Section 4.4(b) of the Target Disclosure Schedule, any
third party other than a Governmental Authority, other than such
non-Governmental Authority third party consents, waivers, approvals, orders,
authorizations and permits that would not (i) result in a Target Material
Adverse Effect, (ii) materially impair the ability of Target or any of its
Subsidiaries, as the case may be, to perform its obligations under this
Agreement or any Ancillary Agreement or (iii) prevent the consummation of any of
the Transactions;

 

(c) except as set forth in Section 4.4(c) of the Target Disclosure Schedule,
result in any violation of or the breach of or constitute a default (with notice
or lapse of time or both) under, or give rise to any right of termination,
cancellation or acceleration or guaranteed payments or a loss of a material
benefit under, any of the terms, conditions or provisions of any note, lease,
mortgage, license, agreement or other instrument or obligation to which Target
or any of its Subsidiaries is a party or by which Target or any of its
Subsidiaries or any of their respective properties or assets may be bound,
except for such violations, breaches, defaults, or rights of termination,
cancellation or acceleration, or losses as to which requisite waivers or
consents have been obtained or which, individually or in the aggregate, would
not (i) result in a Target Material Adverse Effect, (ii) materially impair the
ability of Target or any of its Subsidiaries to perform its obligations under
this Agreement or any Ancillary Agreement or (iii) prevent the consummation of
any of the Transactions;

 

(d) violate the provisions of any order, writ, injunction, judgment, decree,
statute, rule or regulation applicable to Target or any Subsidiary of Target;

 

(e) result in the creation of any Lien upon any shares of capital stock or
material properties or assets of Target or any of its Subsidiaries under any
agreement or instrument to which Target or any of its Subsidiaries is a party or
by which Target or any of its Subsidiaries or any of their properties or assets
is bound; or

 

(f) except as set forth in Section 3.5, result in any holder of any securities
of Target being entitled to appraisal, dissenters’ or similar rights.

 

4.5 Target SEC Reports. Target has filed with the Securities and Exchange
Commission (the “SEC”), and has heretofore made available to Parent true and
complete copies of, each form, registration statement, report, schedule, proxy
or information statement and other document (including exhibits and amendments
thereto), including its Annual Reports to Stockholders incorporated by reference
in certain of such reports, required to be filed by it or its predecessors with
the SEC since January 1, 2000 under the Securities Act or the Exchange Act
(collectively, the “Target SEC Reports”). As of the respective dates the Target
SEC Reports were filed or, if any Target SEC Reports were amended, as of the
date such amendment was filed, each Target SEC Reports, including any financial
statements or schedules included therein,

 

9



--------------------------------------------------------------------------------

(a) complied in all material respects with all applicable requirements of the
Securities Act and the Exchange Act, as the case may be, and the applicable
rules and regulations promulgated thereunder, and (b) did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. No event since the
date of the last Target SEC Report has occurred that would require Target to
file a Current Report on Form 8-K other than the execution of this Agreement.
All documents required to be filed with the SEC have been filed with the SEC.
The Chief Executive Officer and Chief Financial Officer of Target have each
provided all certifications in the manner and at the time required under
Sections 302 and 906 of the Sarbanes-Oxley Act of 2002, and Target has not
become aware of any information or circumstances that could reasonably have
caused the statements in those certifications to have been inaccurate or
misleading in any respect at the time made.

 

4.6 Financial Statements. Each of the audited consolidated financial statements
and unaudited consolidated interim financial statements of Target (including any
related notes and schedules) included (or incorporated by reference) in its
Annual Reports on Form 10-K for each of the three fiscal years ended December
31, 2000, 2001 and 2002 and its Quarterly Reports on Form 10-Q for its fiscal
quarters ended March 31 and June 30 have been prepared from, and are in
accordance with, the books and records of Target and its consolidated
Subsidiaries, comply in all material respects with applicable accounting
requirements and with the published rules and regulations of the SEC with
respect thereto, have been prepared in accordance with generally accepted
accounting principles (“GAAP”) applied on a consistent basis (except as may be
indicated in the notes thereto and subject, in the case of quarterly financial
statements, to normal and recurring year-end adjustments) and fairly present, in
conformity with GAAP applied on a consistent basis (except as may be indicated
in the notes thereto), the consolidated financial position of Target and its
Subsidiaries as of the date thereof and the consolidated results of operations
and cash flows (and changes in financial position, if any) of Target and its
Subsidiaries for the periods presented therein (subject to normal year-end
adjustments and the absence of financial footnotes in the case of any unaudited
interim financial statements).

 

4.7 Absence of Undisclosed Liabilities. Except (a) as specifically disclosed in
the Target SEC Reports filed and publicly available prior to the date hereof and
(b) for liabilities and obligations incurred in the ordinary course of business
and consistent with past practice since December 31, 2002, neither Target nor
any of its Subsidiaries has incurred any liabilities or obligations of any
nature (contingent or otherwise) that would have a Target Material Adverse
Effect or would be required by GAAP to be reflected on a consolidated balance
sheet of Target and its Subsidiaries or the notes thereto which are not so
reflected.

 

4.8 Absence of Certain Changes. Except as disclosed in the Target SEC Reports
filed and publicly available prior to the date hereof, as set forth in Section
4.8 of the Target Disclosure Schedule or as contemplated by this Agreement,
since December 31, 2002 (a) Target and its Subsidiaries have conducted their
business in all material respects in the ordinary course consistent with past
practices, (b) there has not been any change or development, or combination of
changes or developments that, individually or in the aggregate, would have a
Target Material Adverse Effect, (c) there has not been any declaration, setting
aside or payment of any dividend or other distribution with respect to any
shares of capital stock of Target, or any repurchase, redemption or other
acquisition by Target or any of its Subsidiaries of any outstanding shares of

 

10



--------------------------------------------------------------------------------

capital stock or other securities of, or other ownership interests in, Target or
any of its Subsidiaries, (d) there has not been any amendment of any term of any
outstanding security of Target or any of its Subsidiaries, (e) there has not
been any change in any method of accounting or accounting practice by Target or
any of its Subsidiaries, except for any such change required because of a
concurrent change in GAAP and (f) Target has not changed the independent
accounting firm that conducts it audits.

 

4.9 Taxes. Except as otherwise disclosed in Section 4.9 of the Target Disclosure
Schedule and for matters that would have no adverse effect on Target:

 

(a) Target and each of its Subsidiaries have timely filed (or have had timely
filed on their behalf) or will file or cause to be timely filed, all material
Tax Returns (as defined below) required by applicable law to be filed by any of
them prior to or as of the Closing Date. All such Tax Returns and amendments
thereto are or will be true, complete and correct in all material respects. All
such Tax Returns accurately reflect the facts, income, assets, and operations or
other matters or information shown thereon of Target and each of its
Subsidiaries. An extension of time within which to file a Tax Return that has
not been filed has not been requested or granted. Target and each of its
Subsidiaries have complied in all respects with all applicable laws, rules and
regulations relating to the payment and withholding of Taxes (including, without
limitation, withholding of Taxes pursuant to Sections 1441 and 1442 of the Code
or similar provisions under any state, local or foreign law) and has, within the
time and manner prescribed by law, withheld and paid over to the proper taxing
authorities all amounts required to be withheld and paid over under applicable
laws.

 

(b) Target and each of its Subsidiaries have paid (or have had paid on their
behalf), or where payment is not yet due, have established (or have had
established on their behalf and for their sole benefit and recourse), or will
establish or cause to be established on or before the Closing Date, an adequate
accrual for the payment of all material Taxes (as defined below) due with
respect to any period ending prior to or as of the Closing Date.

 

(c) No Audit (as defined below) by a Tax Authority (as defined below) is pending
or threatened with respect to any Tax Returns filed by, or Taxes due from,
Target or any Subsidiary. No issue has been raised by any Tax Authority in any
Audit of Target or any of its Subsidiaries that if raised with respect to any
other period not so audited could be expected to result in a material proposed
deficiency for any period not so audited. No material deficiency or adjustment
for any Taxes has been threatened, proposed, asserted or assessed against Target
or any of its Subsidiaries. There are no liens for Taxes upon the assets of
Target or any of its Subsidiaries, except liens for current Taxes not yet
delinquent.

 

(d) Neither Target nor any of its Subsidiaries has given or been requested to
give any waiver of statutes of limitations relating to the payment of Taxes or
have executed powers of attorney with respect to Tax matters, which will be
outstanding as of the Closing Date. Neither Target nor any of its Subsidiaries
has requested or received a ruling (adverse or otherwise) from any Tax Authority
or signed a closing or other agreement with any Tax Authority.

 

11



--------------------------------------------------------------------------------

(e) Neither Target nor any of its Subsidiaries are required to include in income
any adjustment pursuant to Section 481(a) of the Code by reason of any voluntary
or involuntary change in accounting method (nor has any Taxing Authority
proposed any such adjustment or change in accounting method).

 

(f) Neither Target nor any of its Subsidiaries has received any notice of any
claim made by a Taxing Authority in a jurisdiction, where the Target or
Subsidiary does not file a Tax Return, that the Target is or may be subject to
taxation in such jurisdiction.

 

(g) Prior to the date hereof, Target and its Subsidiaries have disclosed, and
provided or made available true and complete copies to Parent of, all material
Tax sharing, Tax indemnity, or similar agreements to which Target or any of its
Subsidiaries are a party to, is bound by, or has any obligation or liability for
Taxes.

 

(h) In this Agreement, (i) ”Audit” means any audit, assessment of Taxes, other
examination by any Tax Authority, proceeding or appeal of such proceeding
relating to Taxes; (ii) ”Taxes” means all Federal, state, local and foreign
taxes, and other assessments of a similar nature (whether imposed directly or
through withholding), including any interest, additions to tax, or penalties
applicable thereto; (iii) ”Tax Authority” means the Internal Revenue Service and
any other domestic or foreign Governmental Authority responsible for the
administration of any Taxes; and (iv) ”Tax Returns” means all Federal, state,
local and foreign tax returns, declarations, statements, reports, schedules,
forms and information returns and any amended Tax Return relating to Taxes.

 

(i) Except for the group of which Target is currently the parent, Target has
never been a member of an affiliated group of corporations, within the meaning
of Section 1504 of the Code or similar state or local filing group for tax
purposes.

 

4.10 Litigation. Except as disclosed in the Target SEC Reports filed and
publicly available prior to the date hereof or Section 4.10 of the Target
Disclosure Schedule and for matters that would not have a Target Material
Adverse Effect, there is no suit, claim, action, proceeding or investigation
pending or, to Target’s knowledge, threatened against or directly affecting
Target, any Subsidiaries of Target or any of the directors or officers of Target
or any of its Subsidiaries in their capacity as such, nor is there any
reasonable basis therefor that could reasonably be expected to have a Target
Material Adverse Effect, if adversely determined. Neither Target nor any of its
Subsidiaries, nor any officer, director or employee of Target or any of its
Subsidiaries, has been permanently or temporarily enjoined by any order,
judgment or decree of any court or any other Governmental Authority from
engaging in or continuing any conduct or practice in connection with the
business, assets or properties of Target or such Subsidiary nor, to the
knowledge of Target, is Target, any Subsidiary or any officer, director or
employee of Target or its Subsidiaries under investigation by any Governmental
Authority. Except as disclosed in the Target SEC Reports filed and publicly
available prior to the date hereof or Section 4.10 of the Target Disclosure
Schedule, there is not in existence any order, judgment or decree of any court
or other tribunal or other agency enjoining or requiring Target or any of its
Subsidiaries to take any action of any kind with respect to its business, assets
or properties. Notwithstanding the foregoing, no representation or warranty in
this Section 4.10 is

 

12



--------------------------------------------------------------------------------

made with respect to Environmental Laws, which are covered exclusively by the
provisions set forth in Section 4.12.

 

4.11 Employee Benefit Plans; ERISA.

 

(a) Section 4.11(a)(1) of the Target Disclosure Schedule contains a true and
complete list of each individual or group employee benefit plan or arrangement
of any type (including plans described in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)), sponsored,
maintained or contributed to by Target or any trade or business, whether or not
incorporated, which together with Target would be deemed a “single employer”
within the meaning of Section 414(b), (c) or (m) of the Code or Section
4001(b)(1) of ERISA (a “Target ERISA Affiliate”) within six years prior to the
Effective Time, including each bonus, deferred compensation, incentive
compensation, stock ownership, stock purchase, stock option, phantom stock,
performance awards, retirement, vacation, severance, salary continuation,
disability, death benefit, cafeteria/flexible benefits, hospitalization,
medical, dependent care assistance, tuition reimbursement or scholarship
program, fringe benefits or other plan, arrangement or understanding (whether or
not legally binding, formal or informal, funded or unfunded, written or oral)
providing benefits to any former or retired employee, officer consultant,
independent contractor, agent or director of the Target or its Subsidiaries
(hereinafter collectively referred to as a “Legacy Employee”) or any current
employee, officer, consultant, independent contractor, agent or director of the
Target or its Subsidiaries (referred to as “Target Employee”) together with any
indication of the funding status of each (e.g., trust, insured or general
company assets) and any employment, consulting, severance termination, change in
control or indemnification agreement, arrangement or understanding covering any
Target Employee or Legacy Employee or between the Target, its Subsidiaries and
any Target Employee or Legacy Employee, without regard to whether the same
constitutes an employee benefit plan under ERISA or the number of employees
(“Target Benefit Plans”), and Section 4.11(a)(2) of the Target Disclosure
Schedule lists each individual employment, severance or similar agreement with
respect to which Target or any Target ERISA Affiliate has any current or future
obligation or liability (“Target Employee Agreement”).

 

(b) With respect to each Target Benefit Plan: (i) if intended to qualify under
Section 401(a) or 401(k) of the Code, such plan satisfies the requirements of
such sections, has received a favorable determination letter from the Internal
Revenue Service with respect to its qualification, and its related trust has
been determined to be exempt from tax under Section 501(a) of the Code and, to
the knowledge of Target, nothing has occurred since the date of such letter to
adversely affect such qualification or exemption; (ii) each such plan has been
administered in substantial compliance with its terms and applicable law, except
for any noncompliance with respect to any such plan that could not reasonably be
expected to result in a Target Material Adverse Effect; (iii) neither Target nor
any Target ERISA Affiliate has engaged in, and Target and each Target ERISA
Affiliate do not have any knowledge of any Person that has engaged in, any
transaction or acted or failed to act in any manner that would subject Target or
any Target ERISA Affiliate to any liability for a breach of fiduciary duty under
ERISA that could reasonably be expected to result in a Target Material Adverse
Effect; (iv) no disputes are pending or, to the knowledge of Target or any
Target ERISA Affiliate, threatened; (v) neither Target nor any Target ERISA
Affiliate has engaged in, and Target and each Target ERISA Affiliate do not have
any knowledge of any Person that has engaged in, any transaction in violation of

 

13



--------------------------------------------------------------------------------

Section 406(a) or (b) of ERISA or Section 4975 of the Code for which no
exemption exists under Section 408 of ERISA or Section 4975(c) of the Code or
Section 4975(d) of the Code that could reasonably be expected to result in a
Target Material Adverse Effect; (vi) there have been no “reportable events”
within the meaning of Section 4043 of ERISA for which the 30 day notice
requirement of ERISA has not been waived by the Pension Benefit Guaranty
Corporation (the “PBGC”); (vii) all contributions due have been made on a timely
basis (within, where applicable, the time limit established under Section 302 of
ERISA or Code Section 412); (viii) no notice of intent to terminate such plan
has been given under Section 4041 of ERISA and no proceeding has been instituted
under Section 4042 of ERISA to terminate such plan; and (ix) except for defined
benefit plans (if applicable), such plan may be terminated on a prospective
basis without any continuing liability for benefits other than benefits accrued
to the date of such termination. All contributions made or required to be made
under any Target Benefit Plan meet the requirements for deductibility under the
Code, and all contributions which are required and which have not been made have
been properly recorded on the books of Target or a Target ERISA Affiliate.

 

(c) Target has delivered to the Parent true, complete and correct copies of the
following, if applicable to such Target Benefit Plan, (1) each Target Benefit
Plan (or, in the case of any unwritten Target Benefit Plans, descriptions
thereof), (2) the most recent annual report on Form 5500 filed with the Internal
Revenue Service with respect to each Target Benefit Plan (if any such report was
required), (3) the most recent summary plan description for each Target Benefit
Plan for which such summary plan description is required, (4) each trust
agreement and group contract relating to any Target Benefit Plan, and (5) copies
of all determination letters and other governmental agency rulings and open
requests for rulings or letters with respect to each Target Benefit Plan.

 

(d) Target, and all Target ERISA Affiliates, have substantially complied with
the health care continuation coverage provisions of ERISA Sections 601-608 and
Code Section 4980B with respect to all group health plans, as such term is
defined in Code Section 5000(b)(1), of the Target and the Target ERISA
Affiliates, and there are no past or current violations of the continuation
coverage provisions by the Target and the Target ERISA Affiliates that could
give rise to any Target Material Adverse Effect.

 

(e) No Target Benefit Plan is nor has the Target or any Target ERISA Affiliate
maintained or been required to contribute to (1) a “multiemployer plan” (as
defined in Section 4001(a)(3) of ERISA and ERISA Section 3(37)) or a “multiple
employer plan” (within the meaning of Section 413(c) of the Code) or (2) a
defined benefit plan subject to Title IV of ERISA or the minimum funding
standards of ERISA Section 302 or Code Section 402. No event has occurred with
respect to Target or a Target ERISA Affiliate in connection with which Target
could be subject to any liability, lien or encumbrance with respect to any
Target Benefit Plan or any employee benefit plan described in Section 3(3) of
ERISA maintained, sponsored or contributed to by a Target ERISA Affiliate under
ERISA or the Code.

 

(f) Except as set forth in Section 4.11(f) of the Target Disclosure Schedule, no
Target Employee or Legacy Employees are covered by any Target Benefit Plans or
Target Employee Agreements that provide or will provide severance pay, including
accrued unused vacation pay, post-termination health or life insurance benefits
(except as required pursuant to Section 4980(B) of the Code or applicable state
law) or accelerate the time of payment or vesting

 

14



--------------------------------------------------------------------------------

or trigger any payment or funding (through a grantor trust or otherwise) of
compensation or benefits, increase the amount payable or trigger any other
material obligation pursuant to any Target Benefit Plans or result in any breach
or violation of, or default under any Target Benefit Plan or any similar
benefits, and the consummation of the Transactions shall not cause any payments
or benefits to any employee to be either subject to an excise tax or
non-deductible to Target under Sections 4999 and 280G of the Code, respectively.

 

(g) Target and its Subsidiaries have (A) correctly categorized all Target
Employees as either employees or independent contractors for federal tax
purposes, and are in compliance with all applicable federal, state and local
laws, rules and regulations (domestic and foreign) respecting their employment,
employment practices, labor, terms and conditions of employment and wages and
hours, in each case, with respect to Target Employees; (B) have withheld all
amounts required by law or by agreement to be withheld from the wages, salaries
and other payments to Target Employees; (C) are not liable for or in arrears for
the payment of wage or any taxes or any penalty for failure to comply with any
of the foregoing; (D) are not liable for any payment to any trust or other fund
or to any governmental or administrative authority, with respect to unemployment
compensation benefits, social security or other benefits for Target Employees,
and (E) have provided Target Employees with the benefits to which they are
entitled to pursuant to the terms of all Target Benefit Plans.

 

(h) Attached as Section 4.11(h) of the Target Disclosure Schedule is a current
list of Target Employees and a severance package table (the “Severance Package
Table”) which lists the maximum amount of all severance pay that may be paid to
Target Employees, and a list of Target Employees with written employment
agreements, written letter agreements, agreements covered by resolution of the
Target Board of Directors addressing specific employees, or other agreements set
forth in Section 4.11(a)(2) of the Target Disclosure Schedule (“Contract
Employees”).

 

4.12 Environmental Liability. Except as set forth in Section 4.12 of the Target
Disclosure Schedule or as could not reasonably be expected to result in
liabilities that have a Target Material Adverse Effect:

 

(a) The businesses of Target and its Subsidiaries have been and are operated in
material compliance with all applicable federal, state and local environmental
protection, health and safety or similar laws, statutes, ordinances,
restrictions, licenses, rules, orders, regulations, permit conditions,
injunctive obligations, standard, and legal requirements, including the common
law and the Federal Clean Water Act, Safe Drinking Water Act, Resource
Conservation & Recovery Act, Clean Air Act, Outer Continental Shelf Lands Act,
Comprehensive Environmental Response, Compensation and Liability Act, and
Emergency Planning and Community Right to Know Act, each as amended and
currently in effect (together, “Environmental Laws”).

 

(b) Neither Target nor any of its Subsidiaries has caused or allowed the
generation, treatment, manufacture, processing, distribution, use, storage,
discharge, release, disposal, transport or handling of any chemicals,
pollutants, contaminants, wastes, toxic substances, hazardous substances,
petroleum, petroleum products or any substance regulated under any Environmental
Law (together, “Hazardous Substances”), except in material

 

15



--------------------------------------------------------------------------------

compliance with all Environmental Laws, and, to Target’s knowledge, no
generation, treatment, manufacture, processing, distribution, use, storage,
discharge, release, disposal, transport or handling of any Hazardous Substances
has occurred at any property or facility owned, leased or operated by Target or
any of its Subsidiaries except in material compliance with all Environmental
Laws.

 

(c) Neither Target nor any of its Subsidiaries has received any written notice
from any Governmental Authority or third party or, to the knowledge of Target,
any other communication alleging or concerning any material violation by Target
or any of its Subsidiaries of, or responsibility or liability of Target or any
of its Subsidiaries under, any Environmental Law. There are no pending, or to
the knowledge of Target, threatened, claims, suits, actions, proceedings or
investigations with respect to the businesses or operations of Target or any of
its Subsidiaries alleging or concerning any material violation of, or
responsibility or liability under, any Environmental Law, nor does Target have
any knowledge of any fact or condition that could give rise to such a claim,
suit, action, proceeding or investigation.

 

(d) Target and its Subsidiaries are in possession of and are in compliance with
all material approvals, permits, licenses, registrations and similar
authorizations from all Governmental Authorities under all Environmental Laws
required for the operation of the businesses of Target and its Subsidiaries;
there are no pending or, to the knowledge of Target, threatened, actions,
proceedings or investigations alleging violations of or seeking to modify,
revoke or deny renewal of any of such approvals, permits, licenses,
registrations and authorizations; and Target does not have knowledge of any fact
or condition that is reasonably likely to give rise to any action, proceeding or
investigation regarding the violation of or seeking to modify, revoke or deny
renewal of any of such approvals, permits, licenses, registrations and
authorizations.

 

(e) Without in any way limiting the generality of the foregoing, (i) to Target’s
knowledge, all offsite locations where Target or any of its Subsidiaries has
transported, released, discharged, stored, disposed or arranged for the disposal
of Hazardous Substances are licensed and operating as required by law and (ii)
no polychlorinated biphenyls (“PCBs”), PCB-containing items, asbestos-containing
materials, or radioactive materials are used or stored at any property owned,
leased or operated by Target or any of its Subsidiaries except in material
compliance with Environmental Laws.

 

(f) No claims have been asserted or, to Target’s knowledge, threatened to be
asserted against Target or its Subsidiaries for any personal injury (including
wrongful death) or property damage (real or personal) arising out of alleged
exposure or otherwise related to Hazardous Substances used, handled, generated,
transported or disposed by Target or its Subsidiaries.

 

4.13 Compliance with Applicable Laws. Target and each of its Subsidiaries hold
all material approvals, licenses, permits, registrations and similar type
authorizations necessary for the lawful conduct of its respective businesses, as
now conducted, and such businesses are not being, and neither Target nor any of
its Subsidiaries has received any notice from any Person that any such business
has been or is being conducted in violation of any law, ordinance or regulation,
including any law, ordinance or regulation relating to occupational health and
safety,

 

16



--------------------------------------------------------------------------------

except for possible violations which either individually or in the aggregate
have not resulted and would not result in a Target Material Adverse Effect;
provided, however, notwithstanding the foregoing, no representation or warranty
in this Section 4.13 is made with respect to Environmental Laws, which are
covered exclusively in Section 4.12.

 

4.14 Insurance. Section 4.14 of the Target Disclosure Schedule lists each
insurance policy relating to Target or its Subsidiaries currently in effect.
Target has made available to Parent a true, complete and correct copy of each
such policy or the binder therefor. With respect to each such insurance policy
or binder none of Target, any of its Subsidiaries or any other party to the
policy is in breach or default thereunder (including with respect to the payment
of premiums or the giving of notices), and Target does not know of any
occurrence or any event which (with notice or the lapse of time or both) would
constitute such a breach or default or permit termination, modification or
acceleration under the policy, except for such breaches or defaults which,
individually or in the aggregate, would not result in a Target Material Adverse
Effect. Section 4.14 of the Target Disclosure Schedule describes any
self-insurance arrangements affecting Target or its Subsidiaries. The insurance
policies listed in Section 4.14 of the Target Disclosure Schedule include all
policies which are required by applicable laws in connection with the operation
of the businesses of Target and its Subsidiaries as currently conducted.

 

4.15 Labor Matters; Employees.

 

(a) Target has made available to Parent the following information, complete and
accurate in all material respects as of October 24, 2003, for each Target
Employee, including each Target Employee on leave of absence or layoff status:
employer; name; job title; current compensation paid or payable; vacation
accrued; and service credited for purposes of vesting and eligibility to
participate under any Target Benefit Plan.

 

(b) Except as set forth in Section 4.15 of the Target Disclosure Schedule, (i)
there is no labor strike, dispute, slowdown, work stoppage or lockout actually
pending or, to the knowledge of Target, threatened against or affecting Target
or any of its Subsidiaries and, during the past five years, there has not been
any such action, (ii) none of Target or any of its Subsidiaries is a party to or
bound by any collective bargaining or similar agreement with any labor
organization, or work rules or practices agreed to with any labor organization
or employee association applicable to employees of Target or any of its
Subsidiaries, (iii) none of the employees of Target or any of its Subsidiaries
are represented by any labor organization and none of Target or any of its
Subsidiaries have any knowledge of any current union organizing activities among
the employees of Target or any of its Subsidiaries nor does any question
concerning representation exist concerning such employees, (iv) Target and its
Subsidiaries have each at all times been in compliance with all applicable laws
respecting employment and employment practices, terms and conditions of
employment, wages, hours of work and occupational safety and health, and are not
engaged in any unfair labor practices as defined in the National Labor Relations
Act or other applicable law, ordinance or regulation, (v) there is no unfair
labor practice charge or complaint against any of Target or any of its
Subsidiaries pending or, to the knowledge of Target, threatened before the
National Labor Relations Board or any similar state or foreign agency, (vi)
there is no grievance or arbitration proceeding arising out of any collective
bargaining agreement or other grievance procedure relating to Target or any of
its

 

17



--------------------------------------------------------------------------------

Subsidiaries, (vii) neither the Occupational Safety and Health Administration
nor any other federal or state agency has threatened to file any citation, and
there are no pending citations, relating to Target or any of its Subsidiaries,
and (viii) there is no employee or governmental claim or investigation,
including any charges to the Equal Employment Opportunity Commission or state
employment practice agency, investigations regarding Fair Labor Standards Act
compliance, audits by the Office of Federal Contractor Compliance Programs,
Workers’ Compensation claims, sexual harassment complaints or demand letters or
threatened claims.

 

(c) Since the enactment of the Worker Adjustment and Retraining Notification Act
of 1988 (“WARN Act”), none of Target or any of its Subsidiaries has effectuated
(i) a “plant closing” (as defined in the WARN Act) affecting any site of
employment or one or more facilities or operating units within any site of
employment or facility of any of Target or any of its Subsidiaries, or (ii) a
“mass layoff” (as defined in the WARN Act) affecting any site of employment or
facility of Target or any of its Subsidiaries, nor has Target or any of its
Subsidiaries been affected by any transaction or engaged in layoffs or
employment terminations sufficient in number to trigger application of any
similar state or local law, in each case that could reasonably be expected to
have a Target Material Adverse Effect.

 

4.16 Permits. Immediately prior to the Effective Time and except for Customary
Post-Closing Consents, Target and its Subsidiaries hold all of the permits,
licenses, certificates, consents, approvals, entitlements, plans, surveys,
relocation plans, environmental impact reports and other authorizations of
Governmental Authorities (“Permits”) required or necessary to construct, own,
operate, use and/or maintain its properties and conduct its operations as
presently conducted, except for such Permits, the lack of which, individually or
in the aggregate, would not have a Target Material Adverse Effect; provided,
however, that notwithstanding the foregoing, no representation or warranty in
this Section 4.16 is made with respect to Permits issued pursuant to
Environmental Laws, which are covered exclusively in Section 4.12.

 

4.17 Material Contracts.

 

(a) Set forth in Section 4.17(a) of the Target Disclosure Schedule is a list of
each contract, lease, indenture, agreement, arrangement or understanding to
which Target or any of its Subsidiaries is subject that is currently in effect
and is of a type that would be required to be included as an exhibit to a Form
S-1 Registration Statement pursuant to the rules and regulations of the SEC if
such a registration statement were filed by Target (collectively, the “Target
Material Contracts”).

 

(b) Except as set forth in Section 4.17(a) or 4.17(b) of the Target Disclosure
Schedule, (A) all Target Material Contracts are in full force and effect and are
the valid and legally binding obligations of the parties thereto and are
enforceable in accordance with their respective terms; (B) Target is not in
material breach or default with respect to, and to the knowledge of Target, no
other party to any Target Material Contract is in material breach or default
with respect to, its obligations thereunder, including with respect to payments
or otherwise; and (C) no party to any Target Material Contract has given notice
of any action to terminate, cancel, rescind or procure a judicial reformation
thereof.

 

18



--------------------------------------------------------------------------------

4.18 Required Stockholder Vote or Consent. The only vote of the holders of any
class or series of Target’s capital stock necessary to consummate the
Transactions is adoption of this Agreement by the holders of a majority of the
outstanding Target Shares (which excludes treasury shares) (the “Target
Stockholders’ Approval”).

 

4.19 Proxy/Prospectus; Registration Statement. None of the information to be
supplied by Target for inclusion in (a) the joint proxy statement relating to
the Target Special Meeting and the Parent Special Meeting (in each case, as
defined below) (also constituting the prospectus in respect of Parent Common
Shares into which Target Shares will be converted) (the “Proxy/Prospectus”), to
be filed by Target and Parent with the SEC, and any amendments or supplements
thereto, or (b) the Registration Statement on Form S-4 (the “Registration
Statement”) to be filed by Parent with the SEC in connection with the Merger,
and any amendments or supplements thereto, will, at the respective times such
documents are filed, and, in the case of the Proxy/Prospectus, at the time the
Proxy/Prospectus or any amendment or supplement thereto is first mailed to the
Target stockholders, at the time of the Target Special Meeting and the Parent
Special Meeting and at the Effective Time, and, in the case of the Registration
Statement, when it becomes effective under the Securities Act, contain any
untrue statement of a material fact or omit to state any material fact required
to be made therein or necessary in order to make the statements made therein, in
light of the circumstances under which they were made, not misleading.

 

4.20 Intellectual Property. Target or its Subsidiaries own, or are licensed or
otherwise have the right to use, all patents, patent rights, trademarks, rights,
trade names, trade name rights, service marks, service mark rights, copyrights,
technology, know-how, processes and other proprietary intellectual property
rights and computer programs (“Intellectual Property”) currently used in the
conduct of the business of Target and its Subsidiaries, except where the failure
to so own or otherwise have the right to use such Intellectual Property would
not, individually or in the aggregate, have a Target Material Adverse Effect. No
Person has notified either Target or any of its Subsidiaries that their use of
the Intellectual Property infringes on the rights of any Person, subject to such
claims and infringements as do not, individually or in the aggregate, give rise
to any liability on the part of Target and its Subsidiaries that could have a
Target Material Adverse Effect, and, to Target’s knowledge, no Person is
infringing on any right of Target or any of its Subsidiaries with respect to any
such Intellectual Property. No claims are pending or, to Target’s knowledge,
threatened that Target or any of its Subsidiaries is infringing or otherwise
adversely affecting the rights of any Person with regard to any Intellectual
Property.

 

4.21 Hedging. Except as set forth in Section 4.21 of the Target Disclosure
Schedule, as of the date hereof, neither Target nor any of its Subsidiaries is
bound by futures, hedge, swap, collar, put, call, floor, cap, option or other
contracts that are intended to benefit from, relate to or reduce or eliminate
the risk of fluctuations in the price of commodities.

 

4.22 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s fee or other fee or commission payable by Target or any of
its Subsidiaries in connection with the Transactions based upon arrangements
made by and on behalf of Target or any of its Subsidiaries.

 

19



--------------------------------------------------------------------------------

4.23 Tax-Free Reorganization. Neither Target nor, to the knowledge of Target,
any of its affiliates has taken or agreed to take any action that would prevent
the Merger from constituting a reorganization within the meaning of Section
368(a) of the Code. Without limiting the generality of the foregoing:

 

(a) Prior to and in connection with the Merger, (i) none of the Target Shares
will be redeemed, (ii) no extraordinary distribution will be made with respect
to Target Shares, and (iii) none of the Target Shares will be acquired by Target
or any Person related (as defined in Treas. Reg. § 1.368-1(e)(3) without regard
to § 1.368-1(e)(3)(i)(A)) to Target.

 

(b) No assets of Target have been sold, transferred or otherwise disposed of
which would prevent Parent from continuing the historic business of Target or
from using a significant portion of Target’s historic business assets in a
business following the Merger, and Target intends to continue its historic
business or use a significant portion of its historic business assets in a
business.

 

(c) Target and the Target Stockholders will each pay their respective expenses,
if any, incurred in connection with the Merger. Expenses of the Target
Stockholders shall be limited to those expenses which a Target Stockholder may
individually incur or contract for on his own behalf in his capacity as a Target
Stockholder, and shall not apply to any expenses incurred by or contracted for
by Target in connection with this Agreement or any of the other actions or
documents contemplated by or referred to in this Agreement or in the Exhibits or
Schedules thereto.

 

(d) There is no intercorporate indebtedness existing between Target and Parent
that was issued, acquired, or will be settled at a discount.

 

(e) Target is not an investment company as defined in Section 368(a(2)(F)(iii)
and (iv) of the Code.

 

(f) Target is not under the jurisdiction of a court in a title 11 or similar
case within the meaning of Section 368(a)(3)(A) of the Code.

 

(g) The liabilities of Target were incurred by Target in the ordinary course of
its business.

 

4.24 Fairness Opinion. Target’s Board of Directors has received a written
opinion from Friend & Company to the effect that, as of the date of such
opinions, the Exchange Ratio and the Merger Consideration is fair, from a
financial point of view, to the holders of the Target Shares. A true and
complete copy of such opinion has been given to Parent.

 

4.25 Takeover Laws. Target and Target’s Board of Directors have each taken all
actions necessary to be taken such that no restrictive provision of any
“moratorium,” “control share acquisition,” “fair price,” “interested
shareholder,” “affiliate transaction,” “business combination,” or other similar
anti-takeover statutes, laws or regulations of any state, including the State of
Delaware and Section 203 of the DGCL, or any applicable anti-takeover provision
in the certificate of incorporation or bylaws of the Target, is, or at the
Effective Time will be,

 

20



--------------------------------------------------------------------------------

applicable to Target, Parent, Merger Sub, the Target Shares, the Voting
Agreement, this Agreement or the Transactions.

 

4.26 Healthcare Laws.

 

(a) None of Target, its Subsidiaries, or any of their managers or employees (as
defined in 42 C.F.R. Part 420 Subpart C and 42 C.F.R. Section 1001.1001(a)(2))
has been, or is being investigated with respect to, any activity that materially
contravenes or could contravene, or constitutes or could constitute, a material
violation of any Healthcare Law.

 

“Healthcare Law” means the following laws or regulations relating to the
regulation of the healthcare industry or to payment for services rendered by
healthcare providers (as such laws are currently enforced or as interpreted on
the Closing Date by existing, publicly available judicial and administrative
decisions and regulations): (i) Sections 1877, 1128, 1128A or 1128B of the
Social Security Act (the “SSA”); (ii) any prohibition on the making of any false
statement or misrepresentation of material facts to any governmental agency that
administers a federal or state healthcare program (including, but not limited
to, Medicare, Medicaid and the federal Civilian Health and Medical Plan of the
Uniformed Services); (iii) the licensure, certification or registration
requirements of healthcare facilities, services or equipment; (iv) any state
certificate of need or similar law governing the establishment of healthcare
facilities or services or the making of healthcare capital expenditures; (v) any
state law relating to fee-splitting or the corporate practice of medicine; (vi)
any state physician self-referral prohibition or state anti-kickback law; (vii)
any criminal offense relating to the delivery of, or claim for payment for, a
healthcare item or service under any federal or state healthcare program; (viii)
any federal or state law relating to the interference with or obstruction of any
investigation into any criminal offense; and (ix) any criminal offense under
federal or state law relating to the unlawful manufacture, distribution,
prescription or dispensing of a controlled substance.

 

(b) None of Target, any of its Subsidiaries or their managers or employees has
engaged in any activity that contravenes or constitutes a violation of any
Healthcare Law during their employment or association with Target or its
Subsidiaries, except for violations which either individually or in the
aggregate have not resulted and would not result in a Target Material Adverse
Effect.

 

(c) Neither Target nor its Subsidiaries has: (i) had a material civil monetary
penalty assessed against it under Section 1128A of the SSA or any regulations
promulgated thereunder; (ii) been excluded from participation under the Medicare
program or a state or federal healthcare program; or (iii) been convicted (as
that term is defined in 42 C.F.R. Section 1001.2) of any of the following
categories of offenses as described in SSA Section 1128(a) and (b)(1), (2), (3),
or any regulations promulgated thereunder: (A) criminal offenses relating to the
delivery of an item or service under Medicare or any state or federal healthcare
program; (B) criminal offenses under federal or state law relating to patient
neglect or abuse in connection with the delivery of a healthcare item or
service; (C) criminal offenses under federal or state law for misconduct in
connection with the delivery of a healthcare item or service or with respect to
any act or omission in a program operated by or financed in whole or in part by
any federal, state or local governmental agency; (D) federal or state laws
relating to the interference with or obstruction of any investigation into any
criminal offense described above in this clause (c); or

 

21



--------------------------------------------------------------------------------

(E) criminal offenses under federal or state law relating to the unlawful
manufacture, distribution, prescription or dispensing of a controlled substance.

 

(d) to the extent applicable, Target and each of its Subsidiaries has a Medicare
provider number and a participating provider agreement in force with a Medicare
Part B carrier, and, to Target’s knowledge, materially meets all applicable
Medicare conditions of coverage, in each locale, as applicable, in which Target
or such Subsidiary bills directly to Medicare for services furnished by Target
or such Subsidiary.

 

(e) to the extent applicable, Target and each of its Subsidiaries has a Medicaid
provider number and a participating provider agreement, and materially satisfies
all applicable Medicaid conditions of coverage, in each state, as applicable, in
which Target or such Subsidiary bills directly to such state’s Medicaid agency
for services provided by Target or such Subsidiary.

 

(f) Target and each of its Subsidiaries is in material compliance with the
privacy regulations promulgated pursuant to the Health Insurance Portability and
Accountability Act (“HIPAA”) as set forth at 45 C.F.R. Parts 160 and 164, as may
be amended from time to time, and Target is in material compliance with all
Business Associate Agreements, as that term is contemplated by HIPAA, to which
Target is a party.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB

 

Parent and Merger Sub hereby jointly and severally represent and warrant to
Target as follows:

 

5.1 Organization and Qualification.

 

(a) Each Parent Party is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware, is duly qualified to do
business as a foreign corporation and is in good standing in the jurisdictions
set forth in Section 5.1(a) of the disclosure letter delivered by Parent to
Target contemporaneously with the execution hereof (the “Parent Disclosure
Schedule”), which include each jurisdiction in which the character of its
properties or the nature of its business makes such qualification necessary,
except in jurisdictions, if any, where the failure to be so qualified would not
result in a Parent Material Adverse Effect (as defined below). Each Parent Party
has all requisite corporate power and authority to own, use or lease its
properties and to carry on its business as it is now being conducted. Each
Parent Party has made available to Target a complete and correct copy of its
certificate of incorporation and bylaws, each as amended to date, and each such
certificate of incorporation and bylaws as so delivered are in full force and
effect. No Parent Party is in default in any respect in the performance,
observation or fulfillment of any provision of its certificate of incorporation
or bylaws. Merger Sub is a direct, wholly owned subsidiary of Parent formed
solely for the purpose of effecting the Merger and has conducted no activity and
has incurred no liability or obligation other than as contemplated by this
Agreement.

 

(b) Section 5.1(b) of the Parent Disclosure Schedule lists the name and
jurisdiction of organization of each Subsidiary of Parent (other than Merger
Sub) and the

 

22



--------------------------------------------------------------------------------

jurisdictions in which each such Subsidiary is qualified or holds licenses to do
business as a foreign corporation or other organization as of the date hereof.
Each of Parent’s Subsidiaries is a corporation duly created, formed or
organized, validly existing and in good standing under the laws of the
jurisdiction of its creation, formation or organization. Each of Parent’s
Subsidiaries is authorized to conduct its business and is in good standing under
the laws of each jurisdiction listed in Section 5.1(b) of the Parent Disclosure
Schedule, which includes each jurisdiction in which the character of such
Subsidiary’s properties or the nature of its business makes such qualification
necessary, except in jurisdictions, if any, where the failure to be so qualified
would not result in a Parent Material Adverse Effect. Each of Parent’s
Subsidiaries has the requisite power and authority to own, use or lease its
properties and to carry on its business as it is now being conducted and as it
is now proposed to be conducted. Parent has made available to Target a complete
and correct copy of the certificate of incorporation and bylaws (or similar
organizational documents) of each of Parent’s Subsidiaries, each as amended to
date, and the certificate of incorporation and bylaws (or similar organizational
documents) as so delivered are in full force and effect. No Subsidiary of Parent
is in default in any respect in the performance, observation or fulfillment of
any provision of its certificate of incorporation or bylaws (or similar
organizational documents). Other than Parent’s Subsidiaries, Parent does not
beneficially own or control, directly or indirectly, 5% or more of any class of
equity or similar securities of any corporation or other organization, whether
incorporated or unincorporated.

 

(c) For this Agreement, a “Parent Material Adverse Effect” means any event,
circumstance, condition, development or occurrence causing, resulting in or
having (or with the passage of time likely to cause, result in or have) a
material adverse effect on the financial condition, business, assets,
properties, prospects or results of operations of Parent and its Subsidiaries,
taken as a whole; provided, that such term shall not include effects that are
not applicable primarily to Parent or result from conditions affecting the
economy generally.

 

5.2 Capitalization.

 

(a) The authorized capital stock of Parent consists of 40,000,000 Parent Common
Shares, and 1,000,000 shares of preferred stock of Parent, par value $.01 per
share. As of the date hereof, Parent has (i) 17,081,869 Parent Common Shares
issued and outstanding, (ii) 242,716 Parent Common Shares in treasury, (iii) no
shares of preferred stock outstanding and (iv) outstanding stock options and
warrants to acquire 3,247,028 Parent Common Shares under all stock option plans
and agreements of Parent. All such shares have been validly issued, fully paid
and nonassessable, and free of preemptive rights. Except as set forth above and
in Section 5.2(a) of the Parent Disclosure Schedule, and other than this
Agreement, there are no outstanding subscriptions, options, rights, warrants,
convertible securities, stock appreciation rights, phantom equity, or other
agreements or commitments (including “rights plans” or “poison pills”)
obligating Parent to issue, transfer, sell, redeem, repurchase or otherwise
acquire any shares of its capital stock of any class. Except as set forth in
Section 5.2(a) of the Parent Disclosure Schedule, there are no agreements,
arrangements or other understandings with respect to the right to vote any
shares of capital stock of Parent.

 

(b) Except as set forth in Section 5.2(b) of the Parent Disclosure Schedule,
Parent is, directly or indirectly, the record and beneficial owner of all of the
outstanding shares of capital stock of each Parent Subsidiary, there are no
irrevocable proxies with respect to any such

 

23



--------------------------------------------------------------------------------

shares, and no equity securities of any Parent Subsidiary are or may become
required to be issued because of any options, warrants, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into or exchangeable or exercisable for, shares of any
capital stock of any Parent Subsidiary, and there are no contracts, commitments,
understandings or arrangements by which Parent or any Parent Subsidiary is or
may be bound to issue additional shares of capital stock of any Parent
Subsidiary or securities convertible into or exchangeable or exercisable for any
such shares. All of such shares so owned by Parent are validly issued, fully
paid and nonassessable and are owned by it free and clear of all Liens.

 

5.3 Authority. Each of Parent and, solely with respect to this Agreement, Merger
Sub, has full corporate power and authority to execute and deliver this
Agreement and the Ancillary Agreements to which it is or will be a party and,
subject to receipt of the Parent Stockholders’ Approval and other approvals as
expressly contemplated by Section 7.11(b), to consummate the Transactions. The
execution, delivery and performance of this Agreement and the Ancillary
Agreements to which it is or will be a party and the consummation of the
transactions contemplated hereby and thereby have been duly and validly
authorized by each Parent Party’s Board of Directors, and no other corporate
proceedings on the part of either Parent Party are necessary to authorize this
Agreement or the Ancillary Agreements to which any of them are or will be a
party or to consummate the Transactions, other than obtaining the Parent
Stockholders’ Approval and other approvals as expressly contemplated by Section
7.11(b). This Agreement has been, and the Ancillary Agreements to which Parent
or Merger Sub is or will be a party are, or upon execution will be, duly and
validly executed and delivered by each Parent Party and, assuming the due
authorization, execution and delivery hereof and thereof by the other parties
hereto and thereto, constitutes or upon execution and delivery by all parties
will constitute, valid and binding obligations of each Parent Party enforceable
against such persons in accordance with their respective terms, except for the
Enforceability Exception.

 

5.4 Material Contracts; Consents and Approvals; No Violation.

 

(a) Except as set forth in Section 5.4(a) of the Parent Disclosure Schedule,
Parent is not in material breach or default with respect to a material contract
to which Parent is a party, and to the knowledge of Parent, no other party to
any such material contract is in material breach or default with respect to its
obligations thereunder, including with respect to payments or otherwise.

 

(b) The execution and delivery of this Agreement, the consummation of the
Transactions and the performance by each Parent Party of its obligations
hereunder will not:

 

(i) subject to receipt of the Parent Stockholders’ Approval and other approvals
as expressly contemplated by Section 7.11(b), conflict with any provision of the
certificate of incorporation or bylaws, as amended, of Parent or the
certificates of incorporation or bylaws (or other similar organizational
documents) of any of its Subsidiaries;

 

(ii) subject to obtaining the Parent Stockholders’ Approval, the filing of the
Certificate of Merger with the Secretary of State of the State of Delaware, and

 

24



--------------------------------------------------------------------------------

other approvals as expressly contemplated by Section 7.11(b), require any
consent, waiver, approval, order, authorization or permit of, or registration,
filing with or notification to, (A) any Governmental Authority, except for
applicable requirements of the Securities Act, the Exchange Act, state laws
relating to takeovers, if applicable, state securities or blue sky laws, and
Customary Post-Closing Consents or (B) except as set forth in Section 5.4(b)(ii)
of the Parent Disclosure Schedule, any third party other than a Governmental
Authority, other than such non-Governmental Authority third party consents,
waivers, approvals, orders, authorizations and permits that would not (A) result
in a Parent Material Adverse Effect, (B) materially impair the ability of Parent
or any of its Subsidiaries to perform its obligations under this Agreement or
any Ancillary Agreement or (C) prevent the consummation of any of the
Transactions;

 

(iii) except as set forth in Section 5.4(b)(iii) of the Parent Disclosure
Schedule, result in any violation of or the breach of or constitute a default
(with notice or lapse of time or both) under, or give rise to any right of
termination, cancellation or acceleration or guaranteed payments or a loss of a
material benefit under, any of the terms, conditions or provisions of any note,
lease, mortgage, license, agreement or other instrument or obligation to which
Parent or any of its Subsidiaries is a party or by which Parent or any of its
Subsidiaries or any of their respective properties or assets may be bound,
except for such violations, breaches, defaults, or rights of termination,
cancellation or acceleration, or losses as to which requisite waivers or
consents have been obtained or which, individually or in the aggregate, would
not (A) result in a Parent Material Adverse Effect, (B) materially impair the
ability of Parent or any of its Subsidiaries, as the case may be, to perform its
obligations under this Agreement or any Ancillary Agreement or (C) prevent the
consummation of any of the Transactions;

 

(iv) violate the provisions of any order, writ, injunction, judgment, decree,
statute, rule or regulation applicable to Parent or any of its Subsidiaries;

 

(v) result in the creation of any Lien upon any material properties or assets or
on any shares of capital stock of Parent or its Subsidiaries, other than Target
and its Subsidiaries after the Effective Time, under any agreement or instrument
to which Parent or any of its Subsidiaries is a party or by which Parent or any
of its Subsidiaries or any of their properties or assets is bound; or

 

(vi) result in any holder of any securities of Parent being entitled to
appraisal, dissenters’ or similar rights.

 

5.5 Parent SEC Reports. Parent has filed with the SEC, and has heretofore made
available to Target true and complete copies of, each form, registration
statement, report, schedule, proxy or information statement and other document
(including exhibits and amendments thereto), including its Annual Reports to
Stockholders incorporated by reference in certain of such reports, filed with
the SEC since January 1, 2000 under the Securities Act or the Exchange Act
(collectively, the “Parent SEC Reports”). As of the respective dates such Parent
SEC Reports were filed or, if any such Parent SEC Reports were amended, as of
the date such amendment was filed, each Parent SEC Report, including any
financial statements or schedules included therein, (a) complied in all material
respects with all applicable requirements of the

 

25



--------------------------------------------------------------------------------

Securities Act and the Exchange Act, as the case may be, and the applicable
rules and regulations promulgated thereunder, and (b) did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. No event since the
date of the last Parent SEC Report has occurred that would require Parent to
file a Current Report on Form 8-K other than the execution of this Agreement.
All documents required to be filed with the SEC have been filed with the SEC.
The Chief Executive Officer and Chief Financial Officer of Parent have each
provided all certifications in the manner and at the time required under
Sections 302 and 906 of the Sarbanes-Oxley Act of 2002, and Parent has not
become aware of any information or circumstances that could reasonably have
caused the statements in those certifications to have been inaccurate or
misleading in any respect at the time made.

 

5.6 Parent Financial Statements. Each of the audited consolidated financial
statements and unaudited consolidated interim financial statements of Parent
(including any related notes and schedules) included (or incorporated by
reference) in its Annual Reports on Form 10-K for each of the three fiscal years
ended December 31, 2000, 2001 and 2002 and its Quarterly Reports on Form 10-Q
for its fiscal quarters ended March 31 and June 30 have been prepared from, and
are in accordance with, the books and records of Parent and its consolidated
Subsidiaries, comply in all material respects with applicable accounting
requirements and with the published rules and regulations of the SEC with
respect thereto, have been prepared in accordance with GAAP applied on a
consistent basis (except as may be indicated in the notes thereto and subject,
in the case of quarterly financial statements, to normal and recurring year-end
adjustments) and fairly present, in conformity with GAAP applied on a consistent
basis (except as may be indicated in the notes thereto), the consolidated
financial position of Parent and its Subsidiaries as of the date thereof and the
consolidated results of operations and cash flows (and changes in financial
position, if any) of Parent and its Subsidiaries for the periods presented
therein (subject to normal year-end adjustments and the absence of financial
footnotes in the case of any unaudited interim financial statements).

 

5.7 Absence of Undisclosed Liabilities. Except (a) as specifically disclosed in
the Parent SEC Reports filed and publicly available prior to the date hereof and
(b) for liabilities and obligations incurred in the ordinary course of business
and consistent with past practice since December 31, 2002, neither Parent nor
any of its Subsidiaries has incurred any liabilities or obligations of any
nature (contingent or otherwise) that would have a Parent Material Adverse
Effect or would be required by GAAP to be reflected on a consolidated balance
sheet of Parent and its Subsidiaries or the notes thereto which are not so
reflected.

 

5.8 Absence of Certain Changes. Except as disclosed in the Parent SEC Reports
filed and publicly available prior to the date hereof, as set forth in Section
5.8 of the Parent Disclosure Schedule or as contemplated by this Agreement,
since December 31, 2002 (a) Parent and its Subsidiaries have conducted their
business in all material respects in the ordinary course consistent with past
practices, (b) there has not been any change or development, or combination of
changes or developments that, individually or in the aggregate, would have a
Parent Material Adverse Effect, (c) there has not been any declaration, setting
aside or payment of any dividend or other distribution with respect to any
shares of capital stock of Parent, or any repurchase, redemption or other
acquisition by Parent or any of its Subsidiaries of any outstanding shares of

 

26



--------------------------------------------------------------------------------

capital stock or other securities of, or other ownership interests in, Parent or
any of its Subsidiaries, (d) there has not been any amendment of any term of any
outstanding security of Parent or any of its Subsidiaries, (e) there has not
been any change in any method of accounting or accounting practice by Parent or
any of its Subsidiaries, except for any such change required because of a
concurrent change in GAAP and (f) Parent has not changed the independent
accounting firm that conducts its audits.

 

5.9 Taxes. Except as otherwise disclosed in Section 5.9 of the Parent Disclosure
Schedule and for matters that would have no adverse effect on Parent:

 

(a) Parent and each of its Subsidiaries have timely filed (or have had timely
filed on their behalf) or will file or cause to be timely filed, all material
Tax Returns required by applicable law to be filed by any of them prior to or as
of the Closing Date. All such Tax Returns and amendments thereto are or will be
true, complete and correct in all material respects. All such Tax Returns
accurately reflect the facts, income, assets, and operations or other matters or
information shown thereon of Parent and each of its Subsidiaries. Parent and
each of its Subsidiaries have complied in all respects with all applicable laws,
rules and regulations relating to the payment and withholding of Taxes
(including, without limitation, withholding of Taxes pursuant to Sections 1441
and 1442 of the Code or similar provisions under any state, local or foreign
law) and has, within the time and manner prescribed by law, withheld and paid
over to the proper taxing authorities all amounts required to be withheld and
paid over under applicable laws.

 

(b) Parent and each of its Subsidiaries have paid (or have had paid on their
behalf), or where payment is not yet due, have established (or have had
established on their behalf and for their sole benefit and recourse), or will
establish or cause to be established on or before the Closing Date, an adequate
accrual for the payment of all material Taxes due with respect to any period
ending prior to or as of the Closing Date.

 

(c) No Audit by a Tax Authority is pending or threatened with respect to any Tax
Returns filed by, or Taxes due from, Parent or any Subsidiary. No issue has been
raised by any Tax Authority in any Audit of Parent or any of its Subsidiaries
that if raised with respect to any other period not so audited could be expected
to result in a material proposed deficiency for any period not so audited. No
material deficiency or adjustment for any Taxes has been threatened, proposed,
asserted or assessed against Parent or any of its Subsidiaries. There are no
liens for Taxes upon the assets of Parent or any of its Subsidiaries, except
liens for current Taxes not yet delinquent.

 

5.10 Litigation. Except as disclosed in the Parent SEC Reports filed and
publicly available prior to the date hereof and for matters that would not have
a Parent Material Adverse Effect, there is no suit, claim, action, proceeding or
investigation pending or, to Parent’s knowledge, threatened against or directly
affecting Parent, any Subsidiaries of Parent or any of the directors or officers
of Parent or any of its Subsidiaries in their capacity as such, nor is there any
reasonable basis therefor that could reasonably be expected to have a Parent
Material Adverse Effect, if adversely determined. Neither Parent nor any of its
Subsidiaries, nor any officer, director or employee of Parent or any of its
Subsidiaries, has been permanently or temporarily enjoined by any order,
judgment or decree of any court or any other Governmental

 

27



--------------------------------------------------------------------------------

Authority from engaging in or continuing any conduct or practice in connection
with the business, assets or properties of Parent or such Subsidiary, nor, to
the knowledge of Parent, is Parent, any Subsidiary or any officer, director or
employee of Parent or its Subsidiaries under investigation by any Governmental
Authority. Except as disclosed in the Parent SEC Reports filed and publicly
available prior to the date hereof, there is not in existence any order,
judgment or decree of any court or other tribunal or other agency enjoining or
requiring Parent or any of its Subsidiaries to take any action of any kind with
respect to its business, assets or properties. Notwithstanding the foregoing, no
representation or warranty in this Section 5.10 is made with respect to
Environmental Laws, which are covered exclusively by the provisions set forth in
Section 5.11.

 

5.11 Environmental Liability. Except as set forth in Section 5.11 of the Parent
Disclosure Schedule or as could not reasonably be expected to result in
liabilities that have a Parent Material Adverse Effect:

 

(a) The businesses of Parent and its Subsidiaries have been and are operated in
material compliance with all Environmental Laws.

 

(b) Neither Parent nor any of its Subsidiaries has caused or allowed the
generation, treatment, manufacture, processing, distribution, use, storage,
discharge, release, disposal, transport or handling of any Hazardous Substances
except in material compliance with all Environmental Laws, and, to Parent’s
knowledge, no generation, treatment, manufacture, processing, distribution, use,
storage, discharge, release, disposal, transport or handling of any Hazardous
Substances has occurred at any property or facility owned, leased or operated by
Parent or any of its Subsidiaries except in material compliance with all
Environmental Laws.

 

(c) Neither Parent nor any of its Subsidiaries has received any written notice
from any Governmental Authority or third party or, to the knowledge of Parent,
any other communication alleging or concerning any material violation by Parent
or any of its Subsidiaries of, or responsibility or liability of Parent or any
of its Subsidiaries under, any Environmental Law. There are no pending, or to
the knowledge of Parent, threatened, claims, suits, actions, proceedings or
investigations with respect to the businesses or operations of Parent or any of
its Subsidiaries alleging or concerning any material violation of, or
responsibility or liability under, any Environmental Law, nor does Parent have
any knowledge of any fact or condition that could give rise to such a claim,
suit, action, proceeding or investigation.

 

(d) Parent and its Subsidiaries are in possession of and are in compliance with
all material approvals, permits, licenses, registrations and similar
authorizations from all Governmental Authorities under all Environmental Laws
required for the operation of the businesses of Parent and its Subsidiaries;
there are no pending or, to the knowledge of Parent, threatened, actions,
proceedings or investigations alleging violations of or seeking to modify,
revoke or deny renewal of any of such approvals, permits, licenses,
registrations and authorizations; and Parent does not have knowledge of any fact
or condition that is reasonably likely to give rise to any action, proceeding or
investigation regarding the violation of or seeking to modify, revoke or deny
renewal of any of such approvals, permits, licenses, registrations and
authorizations.

 

 

28



--------------------------------------------------------------------------------

(e) Without in any way limiting the generality of the foregoing, (i) to Parent’s
knowledge, all offsite locations where Parent or any of its Subsidiaries has
transported, released, discharged, stored, disposed or arranged for the disposal
of Hazardous Substances are licensed and operating as required by law and (ii)
no PCB’s, PCB-containing items, asbestos-containing materials, or radioactive
materials are used or stored at any property owned, leased or operated by Parent
or any of its Subsidiaries except in material compliance with Environmental
Laws.

 

(f) No claims have been asserted or, to Parent’s knowledge, threatened to be
asserted against Parent or its Subsidiaries for any personal injury (including
wrongful death) or property damage (real or personal) arising out of alleged
exposure or otherwise related to Hazardous Substances used, handled, generated,
transported or disposed by Parent or its Subsidiaries.

 

5.12 Compliance with Applicable Laws. Parent and each of its Subsidiaries hold
all material approvals, licenses, permits, registrations and similar type
authorizations necessary for the lawful conduct of its respective businesses, as
now conducted, and such businesses are not being, and neither Parent nor any of
its Subsidiaries has received any notice from any Person that any such business
has been or is being, conducted in violation of any law, ordinance or
regulation, including any law, ordinance or regulation relating to occupational
health and safety, except for possible violations which either individually or
in the aggregate have not resulted and would not result in a Parent Material
Adverse Effect; provided, however, notwithstanding the foregoing, no
representation or warranty in this Section 5.12 is made with respect to
Environmental Laws, which are covered exclusively in Section 5.11.

 

5.13 Labor Matters. Except as set forth in Section 5.13 of the Parent Disclosure
Schedule, (i) Parent and its Subsidiaries have each at all times been in
compliance with all applicable laws respecting employment and employment
practices, terms and conditions of employment, wages, hours of work and
occupational safety and health, and are not engaged in any unfair labor
practices as defined in the National Labor Relations Act or other applicable
law, ordinance or regulation, (ii) neither the Occupational Safety and Health
Administration nor any other federal or state agency has threatened to file any
citation, and there are no pending citations, relating to Parent or any of its
Subsidiaries, and (iii) there is no employee or governmental claim or
investigation, including any charges to the Equal Employment Opportunity
Commission or state employment practice agency, investigations regarding Fair
Labor Standards Act compliance, audits by the Office of Federal Contractor
Compliance Programs, Workers’ Compensation claims, sexual harassment complaints
or demand letters or threatened claims.

 

5.14 Required Stockholder Vote or Consent. The only vote or written consent of
the holders of any class or series of Parent’s capital stock that shall be
necessary to consummate the Transactions is the approval by a majority of the
votes cast by Parent Common Shares of the issuance of Parent Common Shares to
the holders of Target Shares (the “Parent Stockholders’ Approval”).

 

5.15 Proxy/Prospectus; Registration Statement. None of the information to be
supplied by Parent for inclusion in (a) the Proxy/Prospectus to be filed by
Target and Parent with the SEC, and any amendments or supplements thereto, or
(b) the Registration Statement to be filed by

 

29



--------------------------------------------------------------------------------

Parent with the SEC in connection with the Merger, and any amendments or
supplements thereto, will, at the respective times such documents are filed,
and, in the case of the Proxy/Prospectus, at the time the Proxy/Prospectus or
any amendment or supplement thereto is first mailed to the Target and Parent
stockholders, at the time of the Target Special Meeting and the Parent Special
Meeting and at the Effective Time, and, in the case of the Registration
Statement, when it becomes effective under the Securities Act, contain any
untrue statement of a material fact or omit to state any material fact required
to be made therein or necessary in order to make the statements made therein, in
light of the circumstances under which they were made, not misleading.

 

5.16 Brokers. No broker, finder or investment banker (other than Aspen Equity
Partners, LLC and Banc of America Securities LLC, the fees and expenses of which
will be paid by Parent) is entitled to any brokerage, finder’s fee or other fee
or commission payable by Parent or any of its Subsidiaries in connection with
the Transactions based upon arrangements made by and on behalf of Parent or any
of its Subsidiaries.

 

5.17 Healthcare Laws.

 

(a) None of Parent, its Subsidiaries, or any of their managers or employees (as
defined in 42 C.F.R. Part 420 Subpart C and 42 C.F.R. Section 1001.1001(a)(2))
has been, or is being investigated with respect to, any activity that materially
contravenes or could contravene, or constitutes or could constitute, a material
violation of any Healthcare Law.

 

(b) None of Parent, any of its Subsidiaries or their managers or employees has
engaged in any activity that contravenes or constitutes a violation of any
Healthcare Law during their employment or association with Parent or its
Subsidiaries, except for violations which either individually or in the
aggregate have not resulted and would not result in a Parent Material Adverse
Effect.

 

(c) Neither Parent nor its Subsidiaries has: (i) had a material civil monetary
penalty assessed against it under Section 1128A of the SSA or any regulations
promulgated thereunder; (ii) been excluded from participation under the Medicare
program or a state or federal healthcare program; or (iii) been convicted (as
that term is defined in 42 C.F.R. Section 1001.2) of any of the following
categories of offenses as described in SSA Section 1128(a) and (b)(1), (2), (3),
or any regulations promulgated thereunder: (A) criminal offenses relating to the
delivery of an item or service under Medicare or any state or federal healthcare
program; (B) criminal offenses under federal or state law relating to patient
neglect or abuse in connection with the delivery of a healthcare item or
service; (C) criminal offenses under federal or state law for misconduct in
connection with the delivery of a healthcare item or service or with respect to
any act or omission in a program operated by or financed in whole or in part by
any federal, state or local governmental agency; (D) federal or state laws
relating to the interference with or obstruction of any investigation into any
criminal offense described above in this clause (c); or (E) criminal offenses
under federal or state law relating to the unlawful manufacture, distribution,
prescription or dispensing of a controlled substance.

 

(d) to the extent applicable, Parent and each of its Subsidiaries has a Medicare
provider number and a participating provider agreement in force with a Medicare
Part B carrier,

 

30



--------------------------------------------------------------------------------

and, to Parent’s knowledge, materially meets all applicable Medicare conditions
of coverage, in each locale, as applicable, in which Parent or such Subsidiary
bills directly to Medicare for services furnished by Parent or such Subsidiary.

 

(e) to the extent applicable, Parent and each of its Subsidiaries has a Medicaid
provider number and a participating provider agreement, and materially satisfies
all applicable Medicaid conditions of coverage, in each state, as applicable, in
which Parent or such Subsidiary bills directly to such state’s Medicaid agency
for services provided by Parent or such Subsidiary.

 

(f) Parent and each of its Subsidiaries is in material compliance with the
privacy regulations promulgated pursuant to HIPAA as set forth at 45 C.F.R.
Parts 160 and 164, as may be amended from time to time, and Parent is in
material compliance with all Business Associate Agreements, as that term is
contemplated by HIPAA, to which Parent is a party.

 

ARTICLE VI

 

CONDUCT OF BUSINESS PENDING THE MERGER

 

6.1 Conduct of Business by Target Pending the Merger. From the date hereof until
the Effective Time, except as Parent otherwise agrees in writing (which consent
shall not be unreasonably withheld), as set forth in the Target Disclosure
Schedule, or as otherwise contemplated by this Agreement, Target and its
Subsidiaries shall conduct their business in the ordinary course consistent with
past practice and shall use all reasonable efforts to preserve intact their
business organizations and relationships with third parties and to keep
available the services of their present officers and key employees, subject to
the terms of this Agreement. Except as otherwise provided in this Agreement, and
without limiting the generality of the foregoing, from the date hereof until the
Effective Time, without the prior written consent of Parent (which consent shall
not be unreasonably withheld):

 

(a) Neither Target nor its Subsidiaries will adopt or propose any change to its
certificate of incorporation or bylaws (or similar organizational documents);

 

(b) Target will not, and will not permit any of its Subsidiaries to (i) declare,
set aside or pay any dividend or other distribution with respect to any shares
of capital stock of Target or its Subsidiaries (except for intercompany
dividends from direct or indirect wholly owned subsidiaries) or (ii) repurchase,
redeem or otherwise acquire any outstanding shares of capital stock or other
securities of, or other ownership interests in, Target or any of its
Subsidiaries;

 

(c) Target will not, and will not permit any of its Subsidiaries to, merge or
consolidate with any other Person or acquire assets of any other Person for
aggregate consideration in excess of $150,000, or enter a new line of business
or commence business operations in any country in which Target is not operating
as of the date hereof;

 

(d) Except as set forth in Section 6.1(d) of the Target Disclosure Schedule,
Target will not, and will not permit any of its Subsidiaries to, in a single
transaction (or series of related transactions), sell, lease, license or
otherwise surrender, relinquish or dispose of any assets or properties (other
than among Target and its direct and indirect wholly owned

 

31



--------------------------------------------------------------------------------

Subsidiaries) with an aggregate fair market value exceeding $400,000 in the case
of a transaction in the ordinary course of business or with an aggregate fair
market value exceeding $150,000 in the case of a transaction outside of the
ordinary course of business;

 

(e) Except as set forth in Section 6.1(e) of the Target Disclosure Schedule,
Target will not, and will not permit any of its Subsidiaries to, enter into any
single agreement or arrangement (or series of related agreements or
arrangements) pursuant to which it is obligated to incur costs and expenses with
an aggregate value in excess of $150,000, other than in the ordinary course of
business consistent with past practices;

 

(f) Target will not settle any material Audit, make or change any material Tax
election or file any material amended Tax Return;

 

(g) Except as otherwise permitted by this Agreement, Target will not issue any
securities (whether through the issuance or granting of options, warrants,
rights or otherwise and except pursuant to existing obligations disclosed in the
Target SEC Reports filed and publicly available prior to the date hereof or the
Target Disclosure Schedule), enter into any amendment of any term of any
outstanding security of Target or of any of its Subsidiaries, incur any
indebtedness except trade debt in the ordinary course of business and debt
pursuant to existing credit facilities or arrangements (except as set forth in
Section 6.1(g) of the Target Disclosure Schedule), fail to make any required
contribution to any Target Benefit Plan, increase compensation, bonus or other
benefits payable to, or modify or amend any Target Employment Agreements
including any severance agreements with, any Target Employee or Legacy Employee,
including any executive officer or former employee (except as set forth in
Sections 6.1(g) and (l) of the Target Disclosure Schedule) or enter into any
settlement or consent with respect to any pending litigation other than
settlements in the ordinary course of business; provided, however, that Target
is entitled to provide bonuses or other non-salary incentives to Target Employee
or Legacy Employees other than David V. Radlinski, as deemed necessary in good
faith by Target and agreed to by Parent (which agreement Parent shall not
unreasonably withhold) to keep available the services of those employees until
after the Effective Time or termination of this Agreement (“Retention Bonuses”);

 

(h) Target will not change any method of accounting or accounting practice by
Target or any of its Subsidiaries, except for any such change required by GAAP;

 

(i) Target will not take any action that would give rise to a claim under the
WARN Act or any similar state law or regulation because of a “plant closing” or
“mass layoff” (each as defined in the WARN Act);

 

(j) Target will not, and will not permit any of its Subsidiaries to (i) take, or
agree or commit to take, any action that would make any representation or
warranty of Target hereunder inaccurate in any respect at, or as of any time
prior to, the Effective Time or (ii) omit, or agree or commit to omit, to take
any action necessary to prevent any such representation or warranty from being
inaccurate in any respect at any such time;

 

(k) Neither Target nor any of its Subsidiaries shall (i) except as set forth in
Section 6.1(k) of the Target Disclosure Schedule, adopt, amend (other than
amendments that

 

32



--------------------------------------------------------------------------------

reduce the amounts payable by Target or any Subsidiary, or amendments required
by law to preserve the qualified status of a Target Benefit Plan or otherwise
comply with ERISA, the Code or other applicable law) or assume an obligation to
contribute to any employee benefit plan or arrangement of any type or collective
bargaining agreement or enter into any Target Employment Agreement or, severance
or similar contract with any Person (including contracts with management of
Target or any Subsidiaries that might require that payments be made upon
consummation of the Transactions) or amend any such existing contracts to
increase any amounts payable thereunder or benefits provided thereunder, (ii)
engage in any transaction (either acting alone or in conjunction with any Target
Benefit Plan or trust created thereunder) in connection with which Target or any
Subsidiary could be subjected (directly or indirectly) to either a civil penalty
assessed pursuant to subsections (c), (i) or (l) of Section 502 of ERISA or a
tax imposed pursuant to Chapter 43 of Subtitle D of the Code, (iii) terminate
any Target Benefit Plan in a manner, or take any other action with respect to
any Target Benefit Plan, that could result in the liability of Target or any
Subsidiary to any person, (iv) take any action that could adversely affect the
qualification of any Target Benefit Plan or its compliance with the applicable
requirements of ERISA, (v) fail to make full payment when due of all amounts
which, under the provisions of any Target Benefit Plan, any agreement relating
thereto or applicable law, Target or any Subsidiary are required to pay as
contributions thereto or (vi) fail to file, on a timely basis, all reports and
forms required by federal regulations with respect to any Target Benefit Plan;

 

(l) Target shall not (i) approve an increase in salary for any Target Employees
other than the Retention Bonuses or, with respect to Target Employees other than
David V. Radlinski, Mark Selawski, Eva Novotny, and Graham Wale, increases in
the ordinary course of business consistent with past practices or (ii) without
Parent’s prior written consent (which consent shall not be unreasonably
withheld), terminate any Target Employee entitled to any severance payment upon
such termination, unless (A) such termination is not part of a reduction in
Target’s labor force and (B) any related severance obligations of Target are
pursuant to a written agreement or plan that exists at the time of execution of
this Agreement and such written agreement or plan has been fully disclosed on a
schedule to this Agreement with a copy provided to Parent;

 

(m) Target agrees that between the date of the Agreement and the Closing Date,
Target will not directly or indirectly communicate to Target Employees, either
in written or oral form, any substantive term, condition, or other matter
related to Target Employees’ employment with either the Target or its
Subsidiaries (but only to the extent such communication could reasonably be
expected to give rise to a liability or obligation of Parent following the
Closing) without first notifying the Parent at least 3 business days in advance
of the Target’s intent to communicate to Employees (“Target’s Employee
Communication”). Target further agrees that any and all terms of Target’s
Employee Communication is subject to the Parent’s review and approval;

 

(n) Target shall not organize or acquire any Person that could become a
Subsidiary;

 

(o) Target will not permit any of its Subsidiaries to merge or consolidate with
any other Person or sell all, or substantially all, of its assets to any other
Person; and

 

33



--------------------------------------------------------------------------------

(p) Target will not, and will not permit any of its Subsidiaries to, agree or
commit to do any of the foregoing.

 

Notwithstanding the foregoing, from the date hereof until the Effective Time,
Target may enter into certain arrangements and consent to certain transactions
related to certain Target investments, to the extent the nature of those
transactions was disclosed to Parent prior to the execution of this Agreement.

 

6.2 Conduct of Business by Parent Pending the Merger. From the date hereof until
the Effective Time, except as Target otherwise agrees in writing, as set forth
in the Parent Disclosure Schedule, or as otherwise contemplated by this
Agreement, Parent shall conduct, and shall cause its Subsidiaries to conduct,
its business in the ordinary course consistent with past practice and shall use,
and shall cause its each of its Subsidiaries to use, all reasonable efforts to
preserve intact its business organizations and relationships with third parties
and to keep available the services of its key employees, subject to the terms of
this Agreement. Except as set forth in the Parent Disclosure Schedule or as
otherwise provided in this Agreement, and without limiting the generality of the
foregoing, from the date hereof until the Effective Time, without the prior
written consent of Target (which consent shall not be unreasonably withheld):

 

(a) Parent will not adopt or propose any change to its certificate of
incorporation or bylaws that would alter the terms of the Parent Common Shares
or create a new class or series of capital stock;

 

(b) Parent will not declare, set aside or pay any dividend or other distribution
with respect to any shares of capital stock of Parent;

 

(c) Parent will not, and will not permit any of its Subsidiaries to (i) take, or
agree or commit to take, any action that would make any representation or
warranty of Parent hereunder inaccurate in any respect at, or as of any time
prior to, the Effective Time or (ii) omit, or agree or commit to omit, to take
any action necessary to prevent any such representation or warranty from being
inaccurate in any respect at any such time; and

 

(d) Parent will not agree or commit to do any of the foregoing.

 

ARTICLE VII

 

ADDITIONAL AGREEMENTS

7.1 Access and Information. The parties shall each afford to the other and to
the other’s financial advisors, legal counsel, accountants, and consultants
retained for the specific purpose of advising with respect to the transactions
contemplated by this Agreement access during normal business hours throughout
the period prior to the Effective Time to all of its books, records, properties,
contracts, leases, plants and personnel and, during such period, each shall
furnish promptly to the other (a) a copy of each report, schedule and other
document filed or received by it pursuant to the requirements of federal or
state securities laws, and (b) all other information as such other party
reasonably may request, provided that no investigation pursuant to this Section
7.1 shall affect any representations or warranties made herein or the conditions
to the obligations of the respective parties to consummate the Merger.
Notwithstanding the

 

34



--------------------------------------------------------------------------------

foregoing, a party may elect to withhold from the other party any information as
such party, in the exercise of its reasonable discretion, determines may place
it at a competitive disadvantage in the event the Transactions do not close and
such information were inadvertently or intentionally used by the other party,
but the party electing to withhold such information must provide the other party
with written notice specifying the nature of the information withheld, and must
actually provide the information to the other party on or before the date that
all other conditions to Closing under Article VIII are satisfied. Each party
recognizes that information that is withheld pursuant to the preceding sentence
can serve as the basis for a breach of a covenant, representation or warranty in
this Agreement, and neither party waives any rights that it may have as a result
of any such breach. Each party shall hold in confidence all nonpublic
information until such time as such information is otherwise publicly available
and, if this Agreement is terminated, each party will deliver to the other or
destroy all documents, work papers and other materials (including copies)
obtained by such party or on its behalf from the other party as a result of this
Agreement or in connection herewith, whether so obtained before or after the
execution hereof. Notwithstanding the foregoing, the confidentiality agreements
dated April 14, 2003 and August 2, 2003 between Parent and Target (the
“Confidentiality Agreements”) shall survive the execution and delivery of this
Agreement.

 

7.2 Acquisition Proposals.

 

(a) From the date hereof until the termination of this Agreement, Target and its
Subsidiaries shall not, and shall cause their respective officers, directors,
employees or other agents not to, directly or indirectly, (i) take any action to
solicit, initiate or encourage any Target Acquisition Proposal (as hereinafter
defined) or (ii) engage in discussions or negotiations with, or disclose any
nonpublic information relating to Target or its Subsidiaries, respectively, or
afford access to their respective properties, books or records to any Person
that may be considering making, or has made, a Target Acquisition Proposal.
Nothing contained in this Section 7.2(a) shall prohibit Target and its Board of
Directors and officers from (i) taking such actions necessary to comply with
Rules 14d-9 and 14e-2(a) promulgated by the SEC under the Exchange Act, or (ii)
furnishing information, including nonpublic information to, or entering into
negotiations with, any Person that has indicated its willingness to make an
unsolicited bona fide Target Acquisition Proposal if, and only to the extent
that (with respect to clause (ii) of this Section 7.2(a) only):

 

(A) such interest in making an unsolicited bona fide Target Acquisition Proposal
is made by a third party that Target’s Board of Directors determines in good
faith has the good faith intent to proceed with negotiations to consider, and
the financial capability to consummate, such Target Acquisition Proposal,

 

(B) Target’s Board of Directors, after duly consulting with Target’s outside
legal counsel, determines in good faith that such action is necessary for
Target’s Board of Directors to comply with its fiduciary duties imposed by
applicable law,

 

35



--------------------------------------------------------------------------------

(C) contemporaneously with furnishing such information to, or entering into
discussions with, such Person, Parent enters into a customary confidentiality
agreement with such Person,

 

(D) contemporaneously with furnishing such information to, or entering into
discussions or negotiations with, such Person, Target provides written notice to
Parent to the effect that it is furnishing information to, or entering into
discussions or negotiations with, such Person, and

 

(E) Target uses all reasonable efforts to keep Parent informed in all material
respects of the status and terms of any such negotiations or discussions
(including the identity of the Person with whom such negotiations or discussions
are being held) and provides Parent copies of such written proposals and any
amendments or revisions thereto or correspondence related thereto; provided,
that Parent agrees to execute a confidentiality agreement, in form reasonably
acceptable to it, with respect to any such information delivered to Parent
pursuant to this clause (E), which confidentiality agreement shall be subject to
Parent’s disclosure obligations arising under applicable law or securities
exchange regulations.

 

The term “Target Acquisition Proposal” means any offer or proposal for, or any
indication of interest in, a merger, acquisition, consolidation or other
business combination directly or indirectly involving Target or any Target
Subsidiary or the acquisition of all or a substantial equity interest in, or all
or a substantial portion of the assets of, any such Person, other than the
Transactions.

 

7.3 Directors’ and Officers’ Indemnification and Insurance.

 

(a) For six years after the Effective Time, the Surviving Corporation shall
indemnify, defend and hold harmless each person who is now, or has been at any
time prior to the date hereof an officer or director of Target or its
Subsidiaries (each an “Indemnified Party”), who was or is made or is threatened
to be made a party or is otherwise involved in any action, suit or proceeding,
whether civil, criminal, or investigative (a “proceeding”) against all losses,
damages, liabilities, fees and expenses (including reasonable fees and
disbursements of counsel and experts and judgments, fines, losses, claims,
liabilities and amounts paid in settlement (provided that any such settlement is
effected with the prior written consent of Parent, which will not be
unreasonably withheld)) actually and reasonably incurred by the Indemnified
Party because the Indemnified Party is or was a director or officer of Target or
any of its Subsidiaries pertaining to any act or omission existing or occurring
at or prior to the Effective Time including any act or omission relating to this
Agreement or the Transactions (the “Indemnified Liabilities”) to the full extent
permitted under Delaware law or the Surviving Corporation’s certificate of
incorporation and bylaws. If any claim for Indemnified Liabilities is asserted
or made by an Indemnified Party, any determination required to be made with
respect to whether an Indemnified Party’s conduct complies with the standards
set forth under the DGCL shall be made by independent counsel mutually
acceptable to the Surviving Corporation and the Indemnified

 

36



--------------------------------------------------------------------------------

Party; and provided, further, that nothing in this Section 7.3 shall impair any
separate rights or obligations of any Indemnified Party. If any claim or claims
are brought against any Indemnified Party (whether arising before or after the
Effective Time), such Indemnified Party may select counsel for the defense of
such claim, which counsel shall be reasonably acceptable to Target (if selected
before the Effective Time) and the Surviving Corporation (if selected after the
Effective Time).

 

(b) The Surviving Corporation shall promptly advance all reasonable
out-of-pocket expenses of each Indemnified Party in connection with any such
action or proceeding described above, as such expenses are incurred, to the
fullest extent permitted by the DGCL, subject to the receipt by the Surviving
Corporation of an undertaking by or on behalf of such Indemnified Party to repay
such amount if it shall ultimately be determined that such Indemnified Party is
not entitled to be indemnified by the Surviving Corporation.

 

(c) The Surviving Corporation shall maintain Target’s existing officers’ and
directors’ liability insurance policy (“D&O Insurance”) for a period of at least
six years after the Effective Time, but only to the extent related to actions or
omissions prior to the Effective Time; provided, that the Surviving Corporation
may substitute therefor policies of substantially similar coverage and amounts
containing terms no less advantageous to such former directors or officers.

 

7.4 Further Assurances. Each party shall use all reasonable efforts to obtain
all consents and approvals and to do all other things necessary for the
consummation of the Transactions. The parties shall take such further action to
deliver or cause to be delivered to each other at the Closing and at such other
times thereafter as shall be reasonably agreed by such parties such additional
agreements or instruments as any of them may reasonably request for the purpose
of carrying out this Agreement and the Transactions. The parties shall afford
each other access to all information, documents, records and personnel who may
be necessary for any party to comply with laws or regulations (including the
filing and payment of taxes and handling tax audits), to fulfill its obligations
with respect to indemnification hereunder or to defend itself against suits or
claims of others. Parent and Target shall duly preserve all files, records or
any similar items of Parent or Target received or obtained as a result of the
Transactions with the same care and for the same period of time as it would
preserve its own similar assets.

 

7.5 Expenses. Except as provided in Sections 10.2(c), each party shall bear
solely and entirely, all expenses that it incurs in connection with or related
to the due diligence, authorization, preparation, negotiation, execution and
performance of this Agreement, including all reasonable fees and expenses of
outside counsel, accountants, financing sources, investment bankers, experts and
consultants to a party hereto and its affiliates; provided, however, that if
this Agreement is terminated for any reason, then the aggregate expenses (other
than fees and expenses of legal counsel, accountants, and investment bankers and
compensation of employees) incurred by the Parent Parties, on the one hand, and
Target, on the other hand, related to preparing, printing, filing and mailing
the Registration Statement, the Proxy/Prospectus and all SEC and other
regulatory filing fees incurred in connection with the Registration Statement
and Proxy/Prospectus shall be allocated one-half each.

 

37



--------------------------------------------------------------------------------

7.6 Cooperation. Subject to compliance with applicable law, from the date hereof
until the Effective Time, each party shall confer on a regular and frequent
basis with one or more representatives of the other parties to report
operational matters of materiality and the general status of ongoing operations
and shall promptly provide the other party or its counsel with copies of all
filings made by such party with any Governmental Authority in connection with
this Agreement and the Transactions.

 

7.7 Publicity. Neither Target, Parent nor any of their respective affiliates
shall issue or cause the publication of any press release or other announcement
with respect to the Transactions without the prior consultation of the other
party, except as may be required by law or by any listing agreement with a
national securities exchange, and each party shall use reasonable efforts to
provide copies of such release or other announcement to the other party hereto,
and give due consideration to such comments as each such other party may have,
prior to such release or other announcement.

 

7.8 Additional Actions. Subject to the terms and conditions of this Agreement,
each party agrees to use all reasonable efforts to take, or cause to be taken,
all action and to do, or cause to be done, all things necessary, proper or
advisable under applicable laws and regulations, or to remove any injunctions or
other impediments or delays, to consummate and make effective the Transactions,
subject, however, to the Target Stockholders’ Approval and the Parent
Stockholders’ Approval.

 

7.9 Filings. Each party shall make all filings such party is required to make in
connection herewith or desirable to achieve the purposes contemplated hereby,
and shall cooperate as needed with respect to any such filing by any other
party.

 

7.10 Consents. Each of Parent and Target shall use all reasonable efforts to
obtain all consents necessary or advisable in connection with its obligations
hereunder.

 

7.11 Stockholders’ Meetings.

 

(a) Target shall, as promptly as reasonably practicable after the date hereof
(i) take all steps reasonably necessary to call, give notice of, convene and
hold a special meeting of its stockholders (the “Target Special Meeting”) for
the purpose of securing the Target Stockholders’ Approval, (ii) distribute to
its stockholders the Proxy/Prospectus in accordance with applicable federal and
state law and its certificate of incorporation and bylaws, which
Proxy/Prospectus shall contain the recommendation of the Target Board of
Directors that its stockholders approve this Agreement, and (iii) use all
reasonable efforts to solicit from its stockholders proxies in favor of approval
of this Agreement and to secure the Target Stockholders’ Approval, and (iv)
cooperate and consult with Parent with respect to each of the foregoing matters;
provided, that nothing contained in this Section 7.11(a) shall prohibit the
Target Board of Directors from failing to make or from withdrawing or modifying
its recommendation to the Target stockholders hereunder if such Board of
Directors, after consultation with outside legal counsel, determines in good
faith that such action is necessary for Target’s Board of Directors to comply
with its fiduciary duties under applicable law.

 

38



--------------------------------------------------------------------------------

(b) Parent shall, as promptly as reasonably practicable after the date hereof
(i) take all steps reasonably necessary to call, give notice of, convene and
hold a special meeting of its stockholders (the “Parent Special Meeting”) for
the purpose of securing the Parent Stockholders’ Approval, (ii) distribute to
its stockholders the Proxy/Prospectus in accordance with applicable federal and
state law and its certificate of incorporation and bylaws, which
Proxy/Prospectus shall contain the recommendation of the Parent Board of
Directors that its stockholders approve this Agreement, (iii) use all reasonable
efforts to solicit from its stockholders proxies in favor of approval of the
Parent Stockholders’ Approval, and (iv) cooperate and consult with Target with
respect to each of the foregoing matters; provided, that nothing contained in
this Section 7.11(b) shall prohibit the Parent Board of Directors from failing
to make or from withdrawing or modifying its recommendation to the Parent
stockholders hereunder if Parent’s Board of Directors, after consultation with
outside legal counsel, determines in good faith that such action is necessary
for such Board of Directors to comply with its fiduciary duties under applicable
law.

 

7.12 Preparation of the Proxy/Prospectus and Registration Statement.

 

(a) Parent and Target shall promptly prepare and file with the SEC a preliminary
version of the Proxy/Prospectus and will use all reasonable efforts to respond
to the comments of the SEC in connection therewith and to furnish all
information required to prepare the definitive Proxy/Prospectus. At any time
from (and including) the initial filing with the SEC of the Proxy/Prospectus,
Parent shall file with the SEC the Registration Statement containing the
Proxy/Prospectus so long as Parent shall have provided to Target a copy of the
Registration Statement containing the Proxy/Prospectus at least ten days prior
to any filing thereof and any supplement or amendment at least two days prior to
any filing thereof. Subject to the foregoing sentence, Parent and Target shall
jointly determine the date that the Registration Statement is filed with the
SEC. Parent and Target shall use all reasonable efforts to have the Registration
Statement declared effective under the Securities Act as promptly as practicable
after such filing. Parent shall also take any action (other than qualifying to
do business in any jurisdiction in which it is not now so qualified or filing a
general consent to service of process in any jurisdiction) required to be taken
under any applicable state securities laws in connection with the issuance of
Parent Common Shares in the Merger and Target shall furnish all information
concerning Target and the holders of shares of Target capital stock as may be
reasonably requested in connection with any such action. Promptly after the
effectiveness of the Registration Statement, Parent and Target shall cause the
Proxy/Prospectus to be mailed to their respective stockholders, and if
necessary, after the definitive Proxy/Prospectus shall have been mailed,
promptly circulate amended, supplemented or supplemental proxy materials and, if
required in connection therewith, re-solicit proxies or written consents, as
applicable. Parent shall advise Target and Target shall advise Parent, as
applicable, promptly after it receives notice thereof, of the time when the
Registration Statement shall become effective or any supplement or amendment has
been filed, the issuance of any stop order, the suspension of the qualification
of the Parent Common Shares for offering or sale in any jurisdiction, or any
request by the SEC for amendment of the Proxy/Prospectus or the Registration
Statement or comments thereon and responses thereto or requests by the SEC for
additional information.

 

(b) Following receipt by KPMG LLP, Parent’s independent auditors, of an
appropriate request from Target pursuant to SAS No. 72, Parent shall use all
reasonable efforts to

 

39



--------------------------------------------------------------------------------

cause to be delivered to Target a letter of KPMG LLP, dated a date within two
business days before the effective date of the Registration Statement, and
addressed to Target, in form and substance reasonably satisfactory to Target and
customary in scope and substance for “cold comfort” letters delivered by
independent public accountants in connection with registration statements and
proxy statements similar to the Proxy/Prospectus.

 

(c) Following receipt by Moss Adams LLP, Target’s independent auditors, of an
appropriate request from Parent pursuant to SAS No. 72, Target shall use all
reasonable efforts to cause to be delivered to Parent a letter of Moss Adams
LLP, dated a date within two business days before the effective date of the
Registration Statement, and addressed to Parent, in form and substance
satisfactory to Parent and customary in scope and substance for “cold comfort”
letters delivered by independent public accountants in connection with
registration statements and proxy statements similar to the Proxy/Prospectus.

 

7.13 Stock Exchange Listing. Parent shall use all reasonable efforts to cause
the Parent Common Shares to be issued in the Merger to be approved for listing
on the NASDAQ National Market at or prior to the Effective Time, subject to
official notice of issuance.

 

7.14 Notice of Certain Events. Each party shall promptly as reasonably
practicable notify the other parties of:

 

(a) any notice or other communication from any Person alleging that the consent
of such Person (or other Person) is or may be required in connection with the
Transactions;

 

(b) any notice or other communication from any Governmental Authority in
connection with the Transactions;

 

(c) any actions, suits, claims, investigations or proceedings commenced or, to
the best of its knowledge, threatened against, relating to or involving or
otherwise affecting it or any of its Subsidiaries which, if pending on the date
hereof, would have been required to have been disclosed pursuant to Sections
4.10, or 5.10 or which relate to the consummation of the Transactions;

 

(d) any notice of, or other communication relating to, a default or event that,
with notice or lapse of time or both, would become a default, received by it or
any of its Subsidiaries subsequent to the date hereof, under any material
agreement; and

 

(e) any Target Material Adverse Effect or Parent Material Adverse Effect or the
occurrence of any event which is reasonably likely to result in a Target
Material Adverse Effect or a Parent Material Adverse Effect, as the case may be.

 

7.15 Affiliate Agreements; Tax Treatment.

 

(a) Target shall identify in a letter to Parent all Persons who are, on the date
hereof, “affiliates” of Target, as such term is used in Rule 145 under the
Securities Act. Target shall use all reasonable efforts to cause its respective
affiliates to deliver to Parent not later than 10 days prior to the date of the
Parent Special Meeting, a written agreement substantially in the

 

40



--------------------------------------------------------------------------------

form attached as Exhibit 7.15, and shall use all reasonable efforts to cause
Persons who become “affiliates” after such date but prior to the Closing Date to
execute and deliver agreements at least 5 days prior to the Closing Date.

 

(b) Each party shall use all reasonable efforts to cause the Merger to qualify,
and shall not take, and shall use all reasonable efforts to prevent any
subsidiary of such party from taking, any actions which could prevent the Merger
from qualifying, as a reorganization under the provisions of Section 368(a) of
the Code.

 

7.16 Stockholder Litigation. Each of Parent and Target shall give the other the
reasonable opportunity to participate in the defense of any litigation against
Parent or Target, as applicable, and its directors relating to the Transactions.

 

7.17 Employment Agreements and Severance Agreements, Non-Competition Agreement.
Parent shall assume the obligations under the Target Employment Agreements and
severance agreements to which Target is a party or is otherwise subject, to the
extent such agreements are listed on Section 4.11 or Section 6.1(g) of the
Target Disclosure Schedule. Parent shall enter into with David V. Radlinski an
Employment and Non-Competition Agreement with Parent in the form attached to the
Agreement as Exhibit 7.17.

 

7.18 Tax Structure Not Confidential. The parties shall continue to observe the
terms of the Confidentiality Agreement provided that the Parent Parties and the
Target(and their employees, representatives, including Tax advisers, and other
agents) may disclose to any and all Persons, without limitation of any kind, the
federal income tax treatment of the transaction set forth in this Agreement (the
“Tax Treatment”) and any fact that may be relevant to understanding the federal
income tax treatment of the transaction (the “Tax Structure”) and all materials
of any kind that are provided to it relating to such Tax Treatment and Tax
Structure.

 

7.19 Qualify Subsidiary to Do Business. Target shall cause Southern Idaho
Lithotripsy Associates, LLC to qualify to do business in the state of Idaho
before the Effective Time.

 

ARTICLE VIII

 

CONDITIONS TO CONSUMMATION OF THE MERGER

 

8.1 Conditions to the Obligation of Each Party. The respective obligations of
each party to effect the Merger shall be subject to the fulfillment at or prior
to the Effective Time of the following conditions:

 

(a) The Target Stockholders’ Approval and the Parent Stockholders’ Approval must
have been obtained.

 

(b) No action, suit or proceeding instituted by any Governmental Authority may
be pending and no statute, rule, order, decree or regulation and no injunction,
order, decree or judgment of any court or Governmental Authority of competent
jurisdiction may be in effect, in each case which would prohibit, restrain,
enjoin or restrict the consummation of the Transactions; provided, however, that
the party seeking to terminate this Agreement pursuant to

 

41



--------------------------------------------------------------------------------

this subsection (b) must have used all reasonable best efforts to prevent the
entry of such injunction or other order.

 

(c) The Registration Statement must have become effective in accordance with the
provisions of the Securities Act and no stop order suspending the effectiveness
of the Registration Statement may be in effect and no proceeding for such
purpose may be pending before or threatened by the SEC.

 

(d) Each of Target and Parent must have obtained all material permits,
authorizations, consents, or approvals required to consummate the Transactions.

 

(e) The Parent Common Shares to be issued in the Merger must have been approved
for listing on the NASDAQ National Market, subject to official notice of
issuance.

 

8.2 Conditions to the Obligations of Parent. The obligation of Parent to effect
the Merger is subject to the satisfaction at or prior to the Effective Time of
the following conditions:

 

(a) Target must have performed in all material respects its obligations under
this Agreement required to be performed by it at or prior to the Effective Time.

 

(b) Each of the representations and warranties of Target contained in this
Agreement (without giving effect to any materiality qualifications or
limitations therein or any references therein to Target Material Adverse
Effect), other than the representations and warranties of Target contained in
Section 4.26, shall be true and correct, in each case as of the Effective Time
as though made on and as of the Effective Time, except (i) for such failures,
individually or in the aggregate, to be true and correct that would not
reasonably be expected to have a Target Material Adverse Effect; (ii) that those
representations and warranties that address matters only as of a particular date
shall remain true and correct as of such date, subject to the qualifications in
(i) above; and (iii) for changes expressly permitted as contemplated by the
terms of this Agreement.

 

(c) From the date hereof through the Effective Time, there shall not have
occurred any change in the financial condition, business, operations or
prospects of Target and its Subsidiaries, taken as a whole that would constitute
a Target Material Adverse Effect, other than any such change that affects both
Parent and Target in a substantially similar manner.

 

(d) Parent must have received a certificate signed on behalf of Target by both
the Chief Executive Officer and the Chief Financial Officer of Target to the
effect that each of the conditions specified in Section 8.2(a)-(c) has been
satisfied in all respects.

 

(e) Parent must have received the letter from Moss Adams LLP described in
Section 7.12(c).

 

(f) Southern Idaho Lithotripsy Associates, LLC must be qualified to do business
in Idaho.

 

8.3 Conditions to the Obligations of Target. The obligation of Target to effect
the Merger is subject to the satisfaction at or prior to the Effective Time of
the following conditions:

 

42



--------------------------------------------------------------------------------

(a) Parent must have performed in all material respects its obligations under
this Agreement required to be performed by it at or prior to the Effective Time.

 

(b) Each of the representations and warranties of Parent and Merger Sub
contained in this Agreement (without giving effect to any materiality
qualifications or limitations therein or any references therein to Parent
Material Adverse Effect) shall be true and correct, in each case as of the
Effective Time as though made on and as of the Effective Time, except (i) for
such failures, individually or in the aggregate, to be true and correct that
would not reasonably be expected to have a Parent Material Adverse Effect; (ii)
that those representations and warranties that address matters only as of a
particular date shall remain true and correct as of such date, subject to the
qualifications in (i) above; and (iii) for changes expressly permitted as
contemplated by the terms of this Agreement.

 

(c) From the date hereof through the Effective Time, there shall not have
occurred any change in the financial condition, business, operations or
prospects of Parent and its Subsidiaries, taken as a whole that would constitute
a Parent Material Adverse Effect, other than any such change that affects both
Parent and Target in a substantially similar manner.

 

(d) Target must have received a certificate signed on behalf of Parent by both
the Chief Executive Officer and the Chief Financial Officer of Parent to the
effect that each of the conditions specified in Section 8.3(a)-(c) has been
satisfied in all respects.

 

(e) Target must have received the letter from KPMG LLP described in Section
7.12(b).

 

(f) Target must have received an opinion from an outside accounting firm or an
outside law firm prior to the effectiveness of the Registration Statement to the
effect that (i) the Merger shall constitute a reorganization under Section
368(a) of the Code, (ii) Parent and Target shall each be a party to that
reorganization, and (iii) no gain or loss shall be recognized by Target
shareholders because of the Merger; provided, however, that Target must have
used all reasonable best efforts to obtain such opinion.

 

ARTICLE IX

 

SURVIVAL

 

9.1 Survival of Representations and Warranties. The representations and
warranties of the parties contained in this Agreement shall not survive the
Effective Time.

 

9.2 Survival of Covenants and Agreements. The covenants and agreements of the
parties to be performed after the Effective Time contained in this Agreement
shall survive the Effective Time.

 

43



--------------------------------------------------------------------------------

ARTICLE X

 

TERMINATION, AMENDMENT AND WAIVER

 

10.1 Termination. This Agreement may be terminated at any time prior to the
Effective Time, whether before or after approval by the stockholders of Target
or Parent:

 

(a) by the mutual written consent of Parent and Target;

 

(b) by either Parent or Target, if the Effective Time has not occurred on or
before May 31, 2004 (the “Termination Date”), provided that the party seeking to
terminate this Agreement pursuant to this Section 10.1(b) shall not have
breached in any material respect its obligations under this Agreement in any
manner that shall have proximately contributed to the failure to consummate the
Merger on or before the Termination Date;

 

(c) by Target, if there has been a material breach by Parent of any
representation, warranty, covenant or agreement set forth in this Agreement
which breach (if susceptible to cure) has not been cured in all material
respects within 20 business days following receipt by Parent of notice of such
breach (a “Parent Breach”), or if a Parent Material Adverse Effect has occurred
and such Parent Material Adverse Effect cannot be cured prior to the Termination
Date;

 

(d) by Parent, if there has been a material breach by Target of any
representation, warranty, covenant or agreement set forth in this Agreement
which breach (if susceptible to cure) has not been cured in all material
respects within 20 business days following receipt by Target of notice of such
breach (a “Target Breach”), or if a Target Material Adverse Effect has occurred
and such Target Material Adverse Effect cannot be cured prior to the Termination
Date;

 

(e) by either Target or Parent, if there shall be any applicable law, rule or
regulation that makes consummation of the Merger illegal or if any judgment,
injunction, order or decree of a court or other Governmental Authority of
competent jurisdiction restrains or prohibits the consummation of the Merger,
and such judgment, injunction, order or decree becomes final and nonappealable;

 

(f) by either Target or Parent, if either of the stockholder approvals referred
to in Section 7.11 is not obtained because of the failure to obtain the
requisite approval upon a vote at a duly held meeting of stockholders or at any
adjournment or postponement thereof;

 

(g) by Parent, if (i) Target’s Board of Directors withdraws, modifies or changes
its recommendation of this Agreement or the Merger in a manner adverse to Parent
or resolves to do any of the foregoing or Target’s Board of Directors recommends
to Target’s stockholders any Target Acquisition Proposal or resolves to do so;
or (ii) a tender offer or exchange offer for outstanding shares of Target’s
capital stock then representing 30% or more of the combined power to vote
generally for the election of directors is commenced, and Target’s Board of
Directors does not, within the applicable period required by law, recommend that
stockholders not tender their shares into such tender or exchange offer;

 

44



--------------------------------------------------------------------------------

(h) by Parent or Target, if Target accepts a Target Superior Proposal. For this
Agreement, “Target Superior Proposal” means bona fide written Target Acquisition
Proposal that (i) Target’s Board of Directors in good faith determines, after
consultation with its financial advisors and its outside legal counsel, is
reasonably likely to be consummated taking into account the Person making such
Target Acquisition Proposal and all legal, financial, regulatory and other
relevant aspects of such Target Acquisition Proposal, and Target’s Board of
Directors in good faith determines, after consultation with its financial
advisors and its outside legal counsel, that such Target Acquisition Proposal
would, if consummated, result in a transaction that is more favorable from a
financial point of view to the holders of Target Shares than the Transactions;
provided, however, that Target may not terminate this Agreement under this
Section 10.1(h) unless it pays the Termination Fee pursuant to Section
10.2(b)(ii) and has used all reasonable efforts to provide Parent with two
business days prior written notice of its intent to so terminate this Agreement
together with a detailed summary of the terms and conditions of such Target
Acquisition Proposal;

 

(i) by Target, if (i) Parent’s Board of Directors withdraws, modifies or changes
its recommendation of this Agreement or the Merger in a manner adverse to Target
or resolves to do any of the foregoing; or (ii) a tender offer or exchange offer
for outstanding shares of capital stock of Parent then representing 30% or more
of the combined power to vote generally for the election of directors is
commenced, and Parent’s Board of Directors does not, within the applicable
period required by law, recommend that stockholders not tender their shares into
such tender or exchange offer; or

 

(j) by Target if the Exchange Ratio is less than 0.91, or by either Parent or
Target if the Exchange Ratio is greater than 1.43, provided that if the Exchange
Ratio is greater than 1.43 and Parent desires to terminate the Agreement on such
basis, then it must provide Target with ten (10) days prior written notice of
such decision, and Target may (but is not obligated to) elect to decrease the
Exchange Ratio to 1.43 on or before the date of termination identified in the
notice, in which case Parent shall have no right to terminate this Agreement
pursuant to this Section 10.1(j).

 

10.2 Effect of Termination.

 

(a) If this Agreement is terminated and the Merger is abandoned under this
ARTICLE X, all obligations of the parties shall terminate, except the parties’
obligations pursuant to this Section 10.2 and except for Sections 7.5, 7.7,
11.2, 11.3, 11.7, 11.8, and the last two sentences of Section 7.1, provided that
nothing herein shall relieve any party from liability for any breaches hereof.

 

(b) Termination by Parent or Pursuant to Target Superior Proposal.

 

(i) If Parent terminates this Agreement under (x) Section 10.1(g) (change of
recommendation; recommendation of Target Acquisition Proposal), (y) Section
10.1(d) (Target Breach) or (z) Section 10.1(b) (Effective Time has not occurred
on or prior to Termination Date) at a time that a Target Breach (as defined in
Section 10.1(d)) exists, and, in each case, within six months after such
termination of this Agreement:

 

45



--------------------------------------------------------------------------------

(A) a transaction is consummated with a person, which transaction, if offered or
proposed, would constitute a Target Acquisition Proposal,

 

(B) a definitive agreement (the execution and delivery of which has been
authorized by the boards of directors, or comparable bodies) that would if
consummated constitute a Target Acquisition Proposal is entered into with a
person or

 

(C) (X) any person acquires beneficial ownership or the right to acquire
beneficial ownership of, or any “group” (as such term is defined under Section
13(d) of the Exchange Act and the rules and regulations promulgated hereunder),
shall have been formed that beneficially owns, or has the right to acquire
beneficial ownership of, outstanding shares of capital stock of Target then
representing 30% or more of the combined power to vote generally for the
election of directors, and (Y) Target’s Board of Directors has taken any
material action for the benefit of such person or group, that facilitates the
acquisition by such person or group of such beneficial ownership,

 

then Target shall promptly (and no later than two business days after the first
to occur of Parent’s termination of this Agreement or the existence of grounds
to do so under this Section 10.2(b)(i) pay to Parent a termination fee of
$750,000 (the “Termination Fee”).

 

(ii) If Target or Parent terminates this Agreement pursuant to Section 10.1(h)
(Target Superior Proposal), Target shall promptly (and in any event no later
than two business days after such termination) pay to Parent the Termination
Fee.

 

(iii) No such Termination Fee shall be payable if the Parent Board of Directors
withdraws, modifies or changes its recommendation of this Agreement or the
Merger or the Parent stockholders fail to give the Parent Stockholders’ Approval
when the proposals contemplated thereby are properly submitted to a vote at the
Parent Special Meeting or any postponement or adjournment thereof or Parent has
committed a material breach entitling Target to terminate this Agreement
pursuant to Section 10.1(c) on or prior to the date that Parent became entitled
to terminate this Agreement pursuant to Sections 10.l(d) or 10.1(g).

 

(c) Termination by Target. If Target terminates this Agreement under (x) Section
10.1(i) (change of recommendation; recommendation of Parent Acquisition
Proposal; failure to reject), (y) Section 10.1(c) (Parent Breach) or (z) Section
10.1(b) (Effective Time has not occurred on or prior to Termination Date) at a
time that a Parent Breach (as defined in Section 10.1(c)) exists, then Parent
shall promptly (and no later than two business days after the first to occur of
Target’s termination of this Agreement or the existence of grounds to do so
under this Section 10.2(c) pay to Target an amount equal to all Retention
Bonuses, and such payment shall not be in lieu of other remedies to which Target
may be entitled.

 

46



--------------------------------------------------------------------------------

ARTICLE XI

 

MISCELLANEOUS

 

11.1 Notices. All notices, requests and other communications provided for or
permitted to be given under this Agreement must be in writing and shall be given
by personal delivery, by certified or registered United States mail (postage
prepaid, return receipt requested), by a nationally recognized overnight
delivery service for next day delivery, or by facsimile transmission, as follows
(or to such other address as any party may give in a notice given in accordance
with the provisions hereof):

 

To Parent:

 

Prime Medical Services, Inc.

1301 S. Capital of Texas Highway – Suit 200B

Austin, Texas 78746

Attention: Brad A. Hummel, President and Chief Executive Officer

Facsimile No.: (512) 328-8510

 

With a copy (which shall not constitute notice) to:

 

Akin Gump Strauss Hauer & Feld LLP

300 West Sixth Street, Suite 2100

Austin, Texas 78701

Attention: Tim LaFrey

Facsimile No.: (512) 703-1111

 

To Target:

 

Medstone International, Inc.

100 Columbia, #100

Aliso Viejo, California 92656

Attention: David V. Radlinski, Chief Executive Officer

Facsimile: (949) 448-7880

 

With a copy (which shall not constitute notice) to:

 

Mike Balmages

13611 Lindale Lane

Santa Ana, California 92705

Facsimile: (714) 838-7784

 

All notices, requests or other communications will be effective and deemed given
only as follows: (i) if given by personal delivery, upon such personal delivery,
(ii) if sent by certified or registered mail, on the date of receipt reflected
in the carrier’s records, (iii) if sent for next day delivery by overnight
delivery service, on the date of delivery as confirmed by written confirmation
of delivery, (iv) if sent by facsimile, upon the transmitter’s confirmation of
receipt

 

47



--------------------------------------------------------------------------------

of such facsimile transmission, except that if such confirmation is received
after 5:00 p.m. (in the recipient’s time zone) on a business day, or is received
on a day that is not a business day, then such notice, request or communication
will not be deemed effective or given until the next succeeding business day.
Notices, requests and other communications sent in any other manner, including
by electronic mail, will not be effective.

 

11.2 Entire Agreement. This Agreement, together with the Confidentiality
Agreements, the Exhibits and Schedules hereto and the certificates, documents,
instruments and writings that are delivered pursuant hereto, constitutes the
entire agreement and understanding of the parties in respect of the subject
matter hereof and supersedes all prior understandings, agreements or
representations by or among the parties, written or oral, to the extent they
relate in any way to the subject matter hereof.

 

11.3 Assignment; Binding Effect; Third Party Beneficiaries. No party may assign
either this Agreement or any of its rights, interests or obligations hereunder
without the prior written approval of the other parties. All of the terms,
agreements, covenants, representations, warranties and conditions of this
Agreement are binding upon, and inure to the benefit of and are enforceable by,
the parties and their respective successors and permitted assigns. Except as
provided in Section 7.3, there are no third party beneficiaries having rights
under or with respect to this Agreement.

 

11.4 Severability. The provisions of this Agreement will be deemed severable and
the invalidity or unenforceability of any provision will not affect the validity
or enforceability of the other provisions hereof; provided that if any provision
of this Agreement, as applied to any party or to any circumstance, is judicially
determined not to be enforceable in accordance with its terms, the parties agree
that the court judicially making such determination may modify the provision in
a manner consistent with its objectives such that it is enforceable, and/or to
delete specific words or phrases, and in its modified form, such provision will
then be enforceable and will be enforced.

 

11.5 Interpretation. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

11.6 Counterparts; Effectiveness. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument. This Agreement will become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties, which delivery may be made by exchange of
copies of the signature page by facsimile transmission. For purposes of
determining whether a party has signed this Agreement or any document
contemplated hereby or any amendment or waiver hereof, only a handwritten
signature on a paper document or a facsimile transmission of a handwritten
original signature will constitute a signature, notwithstanding any law relating
to or enabling the creation, execution or delivery of any contract or signature
by electronic means.

 

11.7 Governing Law. This Agreement shall be construed, interpreted, and governed
in accordance with the laws of the state of Delaware, without reference to rules
relating to conflicts of law.

 

48



--------------------------------------------------------------------------------

11.8 Attorneys’ Fees. If any action at law or equity, including an action for
declaratory relief, is brought to enforce or interpret any provision of this
Agreement, the prevailing party shall be entitled to recover reasonable
attorneys’ fees and expenses from the other party, which fees and expenses shall
be in addition to any other relief which may be awarded.

 

11.9 Disclosure Schedules. The disclosures made on any disclosure schedule,
including the Target Disclosure Schedule and the Parent Disclosure Schedule,
with respect to any representation or warranty shall be deemed to be made with
respect to any other representation or warranty requiring the same or similar
disclosure to the extent that the relevance of such disclosure to other
representations and warranties is reasonably evident from the face of the
disclosure schedule. The inclusion of any matter on any disclosure schedule will
not be deemed an admission by any party that such listed matter is material or
that such listed matter has or would have a Target Material Adverse Effect or a
Parent Material Adverse Effect, as applicable.

 

11.10 Amendments and Supplements. At any time before or after approval of the
matters presented in connection with the Merger by the respective stockholders
of Parent and Target and prior to the Effective Time, this Agreement may be
amended or supplemented in writing by Parent and Target with respect to any of
the terms contained in this Agreement, except as otherwise provided by law;
provided, however, that following approval of this Agreement by the stockholders
of Parent, or Target, as applicable, there shall be no amendment or change to
the provisions hereof unless permitted by the DGCL without further approval by
the stockholders of Parent, or Target, as applicable.

 

11.11 Construction. Any reference to any law will be deemed also to refer to
such law as amended and all rules and regulations promulgated thereunder, unless
the context requires otherwise. The article and section headings contained in
this Agreement are inserted for convenience only and will not affect in any way
the meaning or interpretation of this Agreement. The words “include,”
“includes,” and “including” will be deemed to be followed by “without
limitation.” Pronouns in masculine, feminine, and neuter genders will be
construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires. The words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder,”
and words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The parties intend that each
representation, warranty, and covenant contained herein will have independent
significance. If any party has breached any representation, warranty, or
covenant contained herein in any respect, the fact that there exists another
representation, warranty or covenant relating to the same subject matter
(regardless of the relative levels of specificity) which the party has not
breached will not detract from or mitigate the fact that the party is in breach
of the first representation, warranty, or covenant. Time is of the essence in
the performance of this Agreement.

 

11.12 Extensions, Waivers, Etc. Any party may, for itself only, (a) extend the
time for the performance of any of the obligations of any other party under this
Agreement, (b) waive any inaccuracies in the representations and warranties of
any other party contained herein or in any document delivered pursuant hereto
and (c) waive compliance with any of the agreements or conditions for the
benefit of such party contained herein. Any such extension or waiver will be
valid only if set forth in a writing signed by the party to be bound thereby. No
waiver by any party of any default, misrepresentation or breach of warranty or
covenant hereunder, whether

 

49



--------------------------------------------------------------------------------

intentional or not, may be deemed to extend to any prior or subsequent default,
misrepresentation or breach of warranty or covenant hereunder or affect in any
way any rights arising because of any prior or subsequent such occurrence.
Neither the failure nor any delay on the part of any party to exercise any right
or remedy under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any right or remedy preclude any other or further
exercise of the same or of any other right or remedy.

 

11.13 Enforcement. The parties agree that irreparable damage would occur in the
event that any of the provisions of Article VI or Article VII of this Agreement
were not performed in accordance with their specific terms. It is accordingly
agreed that the parties shall be entitled to specific performance of those
provisions, this being in addition to any other remedy to which they are
entitled at law or in equity.

 

[SIGNATURE PAGE FOLLOWS]

 

 

50



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

PRIME MEDICAL SERVICES, INC.

By:  

/s/    Brad A. Hummel        

 

--------------------------------------------------------------------------------

   

Brad A. Hummel, President

and Chief Executive Officer

ABC MERGER, INC.

By:  

/s/    Brad A. Hummel        

 

--------------------------------------------------------------------------------

   

Brad A. Hummel, President

MEDSTONE INTERNATIONAL, INC.

By:  

/s/    David Radlinski         

 

--------------------------------------------------------------------------------

   

David Radlinski, Chief Executive Officer

 

S-1